DETAILED ACTION
This communication is a Final Office Action rejection on the merits. Claims 1-20 are currently pending and have been addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed on 11/30/20201 (related to the 103 Rejection) have been fully considered but are moot in view of new grounds of rejection. Applicant's amendments necessitated the new ground(s) of rejection presented in this Office action. Rejection based on a newly cited reference(s) follows.

Applicant's arguments filed on 11/30/20201 (related to the 101 Rejection) have been fully considered but they are not persuasive.
Applicant states, on pages 10-11, that the recited activity in claims 1, 8, or 15 involves creating a human resource evaluation of a particular individual, and does not implicate personal behavior, social activities, teaching, or managing relationships or interactions between people.
Examiner respectfully disagrees with Applicant. Evaluating a particular individual of the plurality of individuals is a form of managing interactions between people because the evaluation can be used by managers to provide a compensation to 
Applicant states, on page 11, that the present claims are similar to the claims at issue in Electric Power Group and involve methods or components that generate new data such as first and second data monitoring activities at a first and second location, filtered data including metrics having a corresponding weight selected based at least in part on a job function associated with a particular individual, and a human resource evaluation.
As shown in FIGS. 2 and 3 and discussed in paragraphs [0026] and [0035], the specification details unconventional technical solutions including specific enhancements to filtering data based on metrics having a corresponding weight selected based at least in part on a job function associated with a particular individual, and analyzing the filtered data using machine learning. The specification thus describes the claimed invention such that the improvement is apparent to one of ordinary skill in the art.
Examiner respectfully disagrees with Applicant. Examiner notes that Shukla discloses different attributes based at least in part on a job function (e.g. time taken per fix for a junior developer and a senior developer). Applicant’s specification in paragraph 26 states that the weight may be a higher average time to resolve each issue for senior developers as compared to junior developers. Based on broadest reasonable interpretation in light of the specification, Shukla discloses a “weight” because the grading for a junior software developer is different than the grading of a senior developer. Therefore, the claimed functions do not result in an improvement to any other technology or technical field in Step 2A Prong 2.
Applicant further states, on page 13, that claims 1, 8, and 15 are directed to enhancing the technology of human resource evaluations using additional elements in an inventive combination that include at least specific enhancements to filtering data based on metrics having a corresponding weight selected based at least in part on a job function associated with a particular individual, and analyzing the filtered data using machine learning.
Examiner respectfully disagrees with Applicant. The main functions recited in claim 1 are: collecting data (e.g. receiving performance data and filtering the data), analyzing the data (e.g. human resource evaluation), and displaying certain results of the collection and analysis (e.g. compensation recommendation). Those are functions that the courts have described as merely indicating a field of use or technological environment in which to apply a judicial exception (see MPEP 2106.05(h)).
The mere nominal recitation of generic computer components does not take the claim out of the methods of organizing human interactions grouping. The additional element of a machine learning algorithm is merely used for providing a recommendation as to whether to reward the individual based on the gathered data associated with the individual process the metrics to determine an intermediate result (Paragraph 0038). The machine learning is merely indicating a “particular technology environment” in which to apply a judicial exception at Step 2A, Prong 2 (see MPEP 2106.05h). At Step 2B, the machine learning is merely used as a tool to perform an abstract idea. 
Therefore, the claim does not include additional elements that are sufficient to amount significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of providing a compensation recommendation to a human resource.















Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more. 

Independent Claim 1
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 1 is directed to a method which is a statutory category.
Step 2A, Prong One - Claim 1 recites: A method comprising: determining activities to be monitored at multiple locations comprising at least a first location and a second location, the activities performed by a plurality of individuals in an organization; sending a first instruction to monitor the activities at the first location; sending a second instruction to monitor the activities at the second location; receiving first data gathered over a predetermined amount of time, the first data including first activities performed by a first subset of the plurality of individuals; receiving second data gathered over the predetermined amount of time, the second data including second activities performed by a second subset of the plurality of individuals; determining one or more questions to be answered; determining one or more criteria based on the one or more questions; filtering based on the one or more criteria, the first data and the second data to create filtered data, the filtered data including a plurality of metrics, each metric having a corresponding weight selected based at least in part on a job function associated with a particular individual of the plurality of individuals; performing an analysis of the filtered data using an algorithm; and creating, based on the analysis, a human resource evaluation of the particular individual, the human resource evaluation comprising a compensation recommendation. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which includes managing interactions between people. Evaluating a particular individual of the plurality of individuals is a form of managing interactions between people because the evaluation can be used by managers to provide a compensation to individuals. If a claim limitation, under its broadest reasonable interpretation, covers managing interactions between people, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 1 includes additional elements: by the one or more processors; a first data monitor application; a second data monitor application; using natural language processing; and machine learning algorithm.
The processor is merely used to perform various operations (Paragraph 0016). The first data monitor application is merely used to monitor activities at the first location (Paragraph 0016). The second data monitor application is merely used to monitor activities at the second location (Paragraph 0016). The natural language processing is merely used to process the questions to create the different set of filters (Paragraph 0038). The machine learning algorithm is merely used to provide a recommendation as to whether to reward the individual based on the gathered data associated with the individual process the metrics to determine an intermediate result (Paragraph 0038). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). The processor, the data monitor applications, the natural language processing, and the machine learning are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Also, the processor and the natural language processing are merely used to gather data (e.g. receive data and questions). These computer components are considered “field of use” (MPEP 2106.05h) at Step 2A, Prong 2; as they are just used to receive information and does not improve the technology. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of providing a compensation recommendation based on performance data. The specification shows that the processor is merely used to perform various operations (Paragraph 0016). The first data monitor application is merely used to monitor activities at the first location (Paragraph 0016). The second data monitor application is merely used to monitor activities at the second location (Paragraph 0016). The natural language processing is merely used to process the questions to create the different set of filters (Paragraph 0038). The machine learning algorithm is merely used to process the metrics to determine an intermediate result (Paragraph 0038).  Also, the processor and the natural language processing are considered “insignificant extra-solution activity” (MPEP 2106.05g) at Step 2B, “mere data gathering” (MPEP 2106.05g) to use it for a human resource evaluation. Thus, nothing in the claim adds significantly more to an abstract idea. The claim is ineligible.

Independent Claim 8
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 8 is directed to a system which is a statutory category.
Step 2A, Prong One - Claim 8 recites: A computing device comprising: determining activities to be monitored at multiple locations comprising at least a first location and a second location, the activities performed by a plurality of individuals in an organization; sending a first instruction to monitor the activities at the first location; sending a second instruction to monitor the activities at the second location; receiving first data gathered over a predetermined amount of time, the first data including first activities performed by a first subset of the plurality of individuals; receiving second data gathered over the predetermined amount of time, the second data including second activities performed by a second subset of the plurality of individuals; filtering, based on one or more criteria, the first data and the second data to create filtered data, the filtered data including a plurality of metrics, each metric having a corresponding weight selected based at least in part on a job function associated with a particular individual of the plurality of individuals; performing an analysis of the filtered data using an algorithm; and creating, based on the analysis, a human resource evaluation of the particular individual, the human resource evaluation comprising a compensation recommendation. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which includes managing interactions between people. Evaluating a particular individual of the plurality of individuals is a form of managing interactions between people because the evaluation can be used by managers to provide a compensation to individuals. If a claim limitation, under its broadest reasonable interpretation, covers managing interactions between people, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 8 includes additional elements: one or more processors; and one or more non-transitory computer-readable media storing instructions that are executable by the one or more processors; a first data monitor application; a second data monitor application; and machine learning algorithm.
The processor is merely used to perform various operations (Paragraph 0016). The non-transitory computer-readable media is merely used to store program code (Paragraph 0042). The first data monitor application is merely used to monitor activities at the first location (Paragraph 0016). The second data monitor application is merely used to monitor activities at the second location (Paragraph 0016). The machine learning algorithm is merely used to provide a recommendation as to whether to reward the individual based on the gathered data associated with the individual process the metrics to determine an intermediate result (Paragraph 0038). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). The processor, the data monitor applications, the computer-readable media, and the machine learning are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Also, the processor and the data monitor applications are merely used to gather data (e.g. receive employee activity data). The processor and the data monitor applications are considered “field of use” (MPEP 2106.05h) at Step 2A, Prong 2; as they’re just used to receive information and does not improve the technology. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of providing a compensation recommendation based on performance data. The specification shows that the processor is merely used to perform various operations (Paragraph 0016). The non-transitory computer-readable media is merely used to store program code (Paragraph 0042). The first data monitor application is merely used to monitor activities at the first location (Paragraph 0016). The second data monitor application is merely used to monitor activities at the second location (Paragraph 0016). The machine learning algorithm is merely used to process the metrics to determine an intermediate result (Paragraph 0038). Also, the processor and the data monitor applications are considered “insignificant extra-solution activity” (MPEP 2106.05g) at Step 2B, “mere data gathering” (MPEP 2106.05g) to use it for a human resource evaluation. Thus, nothing in the claim adds significantly more to an abstract idea. The claim is ineligible.

Independent Claim 15
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 15 is directed to a program which is a statutory category.
Step 2A, Prong One - Claim 15 recites: A program comprising: determining activities to be monitored at multiple locations comprising at least a first location and a second location, the activities performed by a plurality of individuals in an organization;   sending a first instruction to monitor the activities at the first location; sending a second instruction to monitor the activities at the second location; receiving first data gathered over a predetermined amount of time, the first data including first activities performed by a first subset of the plurality of individuals; receiving second data gathered over the predetermined amount of time, the second data including second activities performed by a second subset of the plurality of individuals; filtering, based on one or more criteria, the first data and the second data to create filtered data, the filtered data including a plurality of metrics, each metric having a corresponding weight selected based at least in part on a job function associated with a particular individual of the plurality of individuals; performing an analysis of the filtered data using an algorithm; and creating, based on the analysis, a human resource evaluation of the particular individual, the human resource evaluation comprising a compensation recommendation. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which includes managing interactions between people. Evaluating a particular individual of the plurality of individuals is a form of managing interactions between people because the evaluation can be used by managers to provide a compensation to individuals. If a claim limitation, under its broadest reasonable interpretation, covers managing interactions between people, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 15 includes additional elements: one or more non-transitory computer-readable media storing instructions that are executable by the one or more processors; a first data monitor application; a second data monitor application; and machine learning algorithm.
The processor is merely used to perform various operations (Paragraph 0016). The non-transitory computer-readable media is merely used to store program code (Paragraph 0042). The first data monitor application is merely used to monitor activities at the first location (Paragraph 0016). The second data monitor application is merely used to monitor activities at the second location (Paragraph 0016). The machine learning algorithm is merely used to process the metrics to determine an intermediate result (Paragraph 0038). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). The processor, the data monitor applications, the computer-readable media, and the machine learning are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Also, the processor and the data monitor applications are merely used to gather data (e.g. receive employee activity data). The processor and the data monitor applications are considered “field of use” (MPEP 2106.05h) at Step 2A, Prong 2; as it’s just used to receive information and does not improve the technology. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of providing a compensation recommendation based on performance data. The specification shows that the processor is merely used to perform various operations (Paragraph 0016). The non-transitory computer-readable media is merely used to store program code (Paragraph 0042). The first data monitor application is merely used to monitor activities at the first location (Paragraph 0016). The second data monitor application is merely used to monitor activities at the second location (Paragraph 0016). The machine learning algorithm is merely used to process the metrics to determine an intermediate result (Paragraph 0038). Also, the processor and the data monitor applications are considered “insignificant extra-solution activity” (MPEP 2106.05g) at Step 2B, “mere data gathering” (MPEP 2106.05g) to use it for a human resource evaluation. Thus, nothing in the claim adds significantly more to an abstract idea. The claim is ineligible.
Dependent claims 2, 9, and 16 are not directed to additional abstract ideas, but are directed to additional non-abstract claim elements. The additional non-abstract claim elements are an artificial neural network and a logistic sigmoid function. The artificial neural network and the logistic sigmoid function are merely used to evaluate resources (Paragraph 0016, e.g. a probability that the particular individual will leave a current job in the organization). Using the artificial neural network and the logistic sigmoid function is considered a “particular technological environment” MPEP 2106.05h at Step 2A. Also, the artificial neural network and the logistic sigmoid function are merely used as a tool to perform an abstract idea at Step 2B.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Dependent claims 3, 5-7, 10, 12-14, 17, and 19-20 are not directed to any additional abstract ideas and are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claim and addressed above such as by specifying: a) wherein the one or more criteria are selected based at least in part on the job function associated with the particular individual; b) wherein the activities comprise: how many lines of code are committed; a difference between a deadline associated with the code and a time the code was committed; how many issues are caused by the code; an amount time taken to resolve each issue caused by the code; how frequently the code is committed to a master branch; how many builds are completed; a success rate of completed builds; a percentage of code the particular individual contributed to a master branch; a success rate of each commit; c) wherein the compensation recommendation comprises one of: providing an increase in salary; providing a bonus; or providing a promotion; and d) wherein the human resources evaluation further comprises: a prediction that the particular individual will leave a current job in the organization. These processes are similar to the abstract idea noted in the independent claim because they further the limitations of the independent claim which are directed to a method of organizing human activity which includes managing interactions between people. In addition, no additional elements are integrated into the abstract idea. Therefore, the claims still recite an abstract idea that can be grouped into a method of organizing human activity.
Dependent claims 4, 11, and 18 are not directed to additional abstract ideas, but are directed to an additional non-abstract claim element. The additional non-abstract claim element is the version control. The version control is merely used to monitor activities at multiple locations (Paragraph 0016). The version controls is considered “insignificant extra-solution activity” (MPEP 2106.05g) at Step 2A and at Step 2B because is just “mere data gathering” (MPEP 2106.05g) to use it for a human resource evaluation. Thus, nothing in the claim adds significantly more to an abstract idea. The claim is ineligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Shukla et al. (US 2017/0060578 A1), in view of Gupta et al. (US 2017/0103366 A1), in further view of Perumalla et al.( US 2020/0192980 A1).
Regarding claim 1 (Currently Amended), Shukla et al. discloses a method (Paragraph 0002, The present subject matter described herein, in general, relates to a system and method for evaluating human resources in a software development environment) comprising: 
determining, by one or more processors, activities to be monitored at multiple locations comprising at least a first location and a second location, the activities performed by a plurality of individuals in an organization (see Figure 1 and related text in Paragraph 0006, In one implementation, a system for evaluating a human resource in a software development environment is disclosed. The system may comprise a processor and a memory coupled to the processor; Paragraph 0022, At first, a receiving module 210, of the system 102, may receive historical performance data and profile data associated with the plurality of human resources involved in the software project. The historical performance data and the profile data may be received from plurality of repositories like user profile system, Subversion (SVN) repository, defect repositories, and project tracking system. As can be seen from FIG. 3A, the historical performance data and profile data received from the multiple repositories in a form of raw data. From that raw data (i.e., the historical performance data and profile data), the extracting module 212, of the system 102, extracts a plurality of attributes corresponding to each human resource. The plurality of attributes extracted indicates personal, professional, and historical details of the human resource. For example, the plurality of attributes may comprise, but not limited to, total years of experience, years of experience relevant for the software project, code completion duration, number of defects fixed, number defects reported corresponding to the developed code, complexity, functional complexity, thousands of lines of code (KLOC), location of the human resource, self-assessment rating given by the human resource, a supervisor-rating given by a project-supervisor of the software project, and the like. Further, the plurality of attributes extracted may be stored in the human resource database 224 of the system 102. Further, since the human resources are in different categories like senior developers, junior developers, managers and the like, the system 102 may consider few specific attributes corresponding to each category of the human resource. These specific attributes may be same as of discussed above or may be different attributes. According to embodiments of present disclosure, few examples of these specific attributes corresponding to the categories of the human resources have been explained in subsequent paragraphs of the specification);
sending, by the one or more processors, a first instruction to a first data monitor application to monitor the activities at the first location (Paragraph 0006, The processor may execute a set of instructions stored in the memory to receive historical performance data and profile data associated with a plurality of human resources involved in a software project; see Figure 1 and related text in Paragraph 0014, Referring to FIG. 1, a network implementation 100 of a system 102 for evaluating a human resource in a software development environment is illustrated, in accordance with an embodiment of the present subject matter. Although the present subject matter is explained considering that the system 102 is implemented as a software application on a server, it may be understood that the system 102 may also be implemented as a variety of computing systems, such as a laptop computer, a desktop computer, a notebook, a workstation, a mainframe computer, a server, a network server, a tablet, a mobile phone, a robot and the like. In one implementation, the system 102 may be implemented in a cloud-based environment. According to embodiments of present disclosure, plurality of human resources 104 working on plurality of machines may be connected with the system 102 through a network 106. Examples of the plurality of machines may include, but are not limited to, a production server, an application server, a web server, a database server, a computer, a computing device, and a laptop, a portable computer, a personal digital assistant, a handheld device, and a workstation. Further, plurality of human resources may be a software developer or a software tester or any other human resource involved in a software project; Applicant states that a location can be a server in which an individual performs activities. Examiner notes that each human resource works in a different machine with their own application server. Therefore, based on broadest reasonable interpretation in light of the specification, Shukla et al. discloses a “to monitor the activities at multiple locations”); 
sending, by the one or more processors, a second instruction to a second data monitor application to monitor the activities at the second location (Paragraph 0006, The processor may execute a set of instructions stored in the memory to receive historical performance data and profile data associated with a plurality of human resources involved in a software project; see Figure 1 and related text in Paragraph 0014, Referring to FIG. 1, a network implementation 100 of a system 102 for evaluating a human resource in a software development environment is illustrated, in accordance with an embodiment of the present subject matter. Although the present subject matter is explained considering that the system 102 is implemented as a software application on a server, it may be understood that the system 102 may also be implemented as a variety of computing systems, such as a laptop computer, a desktop computer, a notebook, a workstation, a mainframe computer, a server, a network server, a tablet, a mobile phone, a robot and the like. In one implementation, the system 102 may be implemented in a cloud-based environment. According to embodiments of present disclosure, plurality of human resources 104 working on plurality of machines may be connected with the system 102 through a network 106. Examples of the plurality of machines may include, but are not limited to, a production server, an application server, a web server, a database server, a computer, a computing device, and a laptop, a portable computer, a personal digital assistant, a handheld device, and a workstation. Further, plurality of human resources may be a software developer or a software tester or any other human resource involved in a software project; Applicant states that a location can be a server in which an individual performs activities. Examiner notes that each human resource works in a different machine with their own application server. Therefore, based on broadest reasonable interpretation in light of the specification, Shukla et al. discloses a “to monitor the activities at multiple locations”); 
receiving, by the one or more processors, first data gathered by the first data monitor application over a predetermined amount of time, the first data including first activities performed by a first subset of the plurality of individuals (see Figure 1 and related text in Paragraph 0006, In one implementation, a system for evaluating a human resource in a software development environment is disclosed. The system may comprise a processor and a memory coupled to the processor; Paragraph 0022, At first, a receiving module 210, of the system 102, may receive historical performance data and profile data associated with the plurality of human resources involved in the software project. The historical performance data and the profile data may be received from plurality of repositories like user profile system, Subversion (SVN) repository, defect repositories, and project tracking system. As can be seen from FIG. 3A, the historical performance data and profile data received from the multiple repositories in a form of raw data. From that raw data (i.e., the historical performance data and profile data), the extracting module 212, of the system 102, extracts a plurality of attributes corresponding to each human resource. The plurality of attributes extracted indicates personal, professional, and historical details of the human resource. For example, the plurality of attributes may comprise, but not limited to, total years of experience, years of experience relevant for the software project, code completion duration, number of defects fixed, number defects reported corresponding to the developed code, complexity, functional complexity, thousands of lines of code (KLOC), location of the human resource, self-assessment rating given by the human resource, a supervisor-rating given by a project-supervisor of the software project, and the like. Further, the plurality of attributes extracted may be stored in the human resource database 224 of the system 102. Further, since the human resources are in different categories like senior developers, junior developers, managers and the like, the system 102 may consider few specific attributes corresponding to each category of the human resource. These specific attributes may be same as of discussed above or may be different attributes. According to embodiments of present disclosure, few examples of these specific attributes corresponding to the categories of the human resources have been explained in subsequent paragraphs of the specification; Examiner interprets the senior developers as the first subset of the plurality of individuals); 
receiving, by the one or more processors, second data gathered by the second data monitor application over the predetermined amount of time, the second data including second activities performed by a second subset of the plurality of individuals ((see Figure 1 and related text in Paragraph 0006, In one implementation, a system for evaluating a human resource in a software development environment is disclosed. The system may comprise a processor and a memory coupled to the processor; Paragraph 0022, At first, a receiving module 210, of the system 102, may receive historical performance data and profile data associated with the plurality of human resources involved in the software project. The historical performance data and the profile data may be received from plurality of repositories like user profile system, Subversion (SVN) repository, defect repositories, and project tracking system. As can be seen from FIG. 3A, the historical performance data and profile data received from the multiple repositories in a form of raw data. From that raw data (i.e., the historical performance data and profile data), the extracting module 212, of the system 102, extracts a plurality of attributes corresponding to each human resource. The plurality of attributes extracted indicates personal, professional, and historical details of the human resource. For example, the plurality of attributes may comprise, but not limited to, total years of experience, years of experience relevant for the software project, code completion duration, number of defects fixed, number defects reported corresponding to the developed code, complexity, functional complexity, thousands of lines of code (KLOC), location of the human resource, self-assessment rating given by the human resource, a supervisor-rating given by a project-supervisor of the software project, and the like. Further, the plurality of attributes extracted may be stored in the human resource database 224 of the system 102. Further, since the human resources are in different categories like senior developers, junior developers, managers and the like, the system 102 may consider few specific attributes corresponding to each category of the human resource. These specific attributes may be same as of discussed above or may be different attributes. According to embodiments of present disclosure, few examples of these specific attributes corresponding to the categories of the human resources have been explained in subsequent paragraphs of the specification; Examiner interprets the junior developers as the second subset of the plurality of individuals); …
filtering, by the one or more processors and based on one or more criteria, the first data and the second data to create filtered data (see Figure 1 and related text in Paragraph 0006, In one implementation, a system for evaluating a human resource in a software development environment is disclosed. The system may comprise a processor and a memory coupled to the processor; Paragraph 0022, At first, a receiving module 210, of the system 102, may receive historical performance data and profile data associated with the plurality of human resources involved in the software project. The historical performance data and the profile data may be received from plurality of repositories like user profile system, Subversion (SVN) repository, defect repositories, and project tracking system. As can be seen from FIG. 3A, the historical performance data and profile data received from the multiple repositories in a form of raw data. From that raw data (i.e., the historical performance data and profile data), the extracting module 212, of the system 102, extracts a plurality of attributes corresponding to each human resource. The plurality of attributes extracted indicates personal, professional, and historical details of the human resource. For example, the plurality of attributes may comprise, but not limited to, total years of experience, years of experience relevant for the software project, code completion duration, number of defects fixed, number defects reported corresponding to the developed code, complexity, functional complexity, thousands of lines of code (KLOC), location of the human resource, self-assessment rating given by the human resource, a supervisor-rating given by a project-supervisor of the software project, and the like. Further, the plurality of attributes extracted may be stored in the human resource database 224 of the system 102. Further, since the human resources are in different categories like senior developers, junior developers, managers and the like, the system 102 may consider few specific attributes corresponding to each category of the human resource. These specific attributes may be same as of discussed above or may be different attributes. According to embodiments of present disclosure, few examples of these specific attributes corresponding to the categories of the human resources have been explained in subsequent paragraphs of the specification; Examiner notes that specific attributes can be extracted from the database. Therefore, Shukla et al. is filtering the data because is only extracting specific attributes corresponding to each human resource or to each category of the human resource), the filtered data including a plurality of metrics, each metric having a corresponding weight selected based at least in part on a job function associated with a particular individual of the plurality of individuals (Paragraph 0023, In one example, for grading Software developer (i.e., a human resource) in software development life cycles (SDLC), the specific attributes may also be used, apart from the plurality of attributes discussed above. These specific attributes may comprise, but not limited to, location of the Software developer, impact of the Software developer's co-location, Software developer's overall experience, Software developer relevant domain experience, Software developer's product experience, prior rating (s) associated with the Software developer, complexity estimates (such as function point of the features), change of function point from previous release to current release, number of files changed, average file complexity, function complexity, class complexity, number of lines of code changed, defect related metrics (such as count of defects fixed by a developer per release), defect categories (design, coding, testing etc), ownership of the defect, defect injection information, defect type (internal or customer reported), age of the defect, type of work (i.e., change request, new features added), time taken per fix/check-in and Industry/company base line effort as reference, productivity metric and the like; Paragraph 0025, Similarly, for grading Software tester (i.e., a human resource) in software development life cycles (SDLC), specific attributes may also be used, apart from the plurality of attributes discussed above. These specific attributes may comprise, but not limited to, location of the Software tester, impact of the Software tester's co-location, Software tester's overall experience, Software tester's relevant domain experience, Software tester's product experience, Software tester's rating, test case review activity including the complexity of test case, time taken for developing of the test cases, percentage of requirements covered by developed test case and quality of test cases. These specific attributes further includes the following attributes. Test bed creation review activity including the complexity of test bed, total time taken for test bed creation, type of test bed (new or update) and quality of test bed. Trouble shooting (TS) review activity which includes the complexity of TS), total time taken for trouble shooting, test bed and feature quality of TS. Test script development (TSD) review activity which includes the complexity of Test scripts, type of test scripts (new creation or modification of existing) and the quality of test scripts. Defect filing (DF) review activity which includes the test bed, test executed map, severity and feature mapped test case, defect re-open and the quality of DF. According to embodiments of present disclosure, few other matrices are included for review the activity of tester like, test process matrices, test product matrices, test efficiency matrices, test effort matrices and test product matrices. Test suite sufficiency, coverage and test data sufficiency are additional parameters extracted and used towards tester (i.e., the human resource) grading; Examiner notes that Shukla discloses different attributes based at least in part on a job function (e.g. time taken per fix for a junior developer and a senior developer). Applicant’s specification in paragraph 26 states that the weight may be a higher average time to resolve each issue for senior developers as compared to junior developers. Based on broadest reasonable interpretation in light of the specification, Shukla discloses a “weight” because the grading for a junior software developer is different than the grading of a senior developer)
performing, by the one or more processors, an analysis of the filtered data … (Paragraph 0021, Now referring to FIGS. 2 and 3A, 3B, 3C, 3D, system 102 is provided for evaluating plurality of human resources in a software development environment is explained in detail. Basically, the plurality of human resources is software developers, software testers, or any other person involved in a software project associated with software solution or a software product. The plurality of human resources has certain level of expertise and experience. Based on their expertise and the experience, they are deployed in the software project. Few of them are managers, senior developers, developers, junior developers, and so on. Each one of them has defined responsibilities and role based on which their performances are measured. Since, the responsibilities and the roles of the plurality of human resources are different, it is important to set or define parameters for evaluating the plurality of human resources. This is because, the senior developers and junior developers cannot be evaluated on same parameters. Thus to address this issue, the present disclosure provides the system and method for evaluating the plurality of human resources based on their skills, contributions, rating, experience, levels and many other computable and extractable parameters);
and creating, by the one or more processors and based on the analysis, a human resource evaluation of the particular individual (Paragraph 0023, In one example, for grading Software developer (i.e., a human resource) in software development life cycles (SDLC), the specific attributes may also be used, apart from the plurality of attributes discussed above), ...
Although Shukla et al. discloses all the limitations above and a human resource evaluation of the particular individual based on performance data of activities performed by a plurality of individuals (Paragraph 0023, grading software developer based on performance data), Shukla et al. does not specifically disclose performing an analysis of the performance data using a machine algorithm; and creating a human resource evaluation of a particular individual of the plurality of individuals, the human resources evaluation comprising a compensation recommendation. Further, Shukla et al. does not specifically disclose determining one or more criteria using natural language processing based on one or more questions to be answered; and filtering the data based on the one or more criteria.
However, Gupta et al. discloses determining, by the one or more processors, one or more questions to be answered (Figure 3, item 320, Processor; Paragraph 0048, As further shown in FIG. 4, process 400 may include identifying one or more employees at risk of attrition based on the employee information (block 430). For example, cloud server 220 may identify one or more at-risk employees based on the employee information. In some implementations, cloud server 220 may identify the one or more at-risk employees based on identifying a set of drivers of attrition. For example, based on employee information regarding a set of past employees (e.g., past employees of the company, past employees of another company, etc.), cloud server 220 may determine the set of drivers of attrition that correspond to a likelihood of attrition exceeding a threshold. In this case, cloud server 220 may determine that a particular employee is associated with a particular driver of attrition, such as the particular employee's salary being less than coworkers of the particular employee, the particular employee being required to travel greater than a threshold number of days, or the like, and may determine that the particular employee has a likelihood of attrition greater than a threshold based on being associated with the particular driver of attrition; Paragraph 0049, In some implementations, cloud server 220 may utilize a model to identify the one or more at-risk employees and/or determine the set of drivers of attrition. For example, cloud server 220 may utilize a machine learning technique model, a heuristic model, a pattern matching model, a human resources model (e.g., a customized or proprietary model developed by a human resources department for a particular subset of employees, such as management employees, engineering employees, legal employees, etc.), or the like. In this case, cloud server 220 may utilize the model to process the employee information and identify the one or more at-risk employees and/or determine the set of drivers of attrition. In some implementations, cloud server 220 may obtain the model from storage. For example, cloud server 220 may generate a heuristic model for determining the set of drivers of attrition, and may store the model via a data structure for utilization in a response to a user request for information identifying the set of drivers of attrition; Examiner notes that a user can request information related to the one or more at-risk employees for a particular subset of employees. In this case, the question is: which particular employees have a high likelihood of attrition?).
determining, by the one or more processors …, one or more criteria based on the one or more questions (Figure 3, item 320, Processor; Paragraph 0017, In another example, the cloud server may process a portion of the employee information. For example, the cloud server may identify, based on a set of filtering criteria, a subset of employees of interest when determining the at-risk employees and/or a subset of attributes of interest when determining the drivers of attrition. In this case, the cloud server may process employee information relating to the employees of interest, the subset of attributes, or the like. In this way, cloud server reduces processing and/or memory utilization relative to processing all employee information; Paragraph 0023, Furthermore, based on filtering data to identify data regarding a particular subset of employees (e.g., at-risk employees, managerial employees, etc.), the cloud server may reduce processing and/or memory utilization relative to utilizing data regarding all employees of the company); 
filtering, by the one or more processors and based on the one or more criteria, the first data and the second data to create filtered data (Figure 3, item 320, Processor; Paragraph 0017, In another example, the cloud server may process a portion of the employee information. For example, the cloud server may identify, based on a set of filtering criteria, a subset of employees of interest when determining the at-risk employees and/or a subset of attributes of interest when determining the drivers of attrition. In this case, the cloud server may process employee information relating to the employees of interest, the subset of attributes, or the like. In this way, cloud server reduces processing and/or memory utilization relative to processing all employee information; Paragraph 0023, Furthermore, based on filtering data to identify data regarding a particular subset of employees (e.g., at-risk employees, managerial employees, etc.), the cloud server may reduce processing and/or memory utilization relative to utilizing data regarding all employees of the company), the filtered data including a plurality of metrics, each metric having a corresponding weight selected based at least in part on a job function associated with a particular individual of the plurality of individuals (Paragraph 0064, As shown in FIG. 5A, cloud server 220 causes user device 210 to display a user interface to receive employee information. Assume that a user inputs information identifying a data structure storing employee information. Cloud server 220 provides the employee information for display. For example, cloud server 220 provides employee identification information, salary information, training information, performance information, travel information, or the like. Assume that the user inputs information identifying a set of models to be utilized to identify the one or more at-risk employees (e.g., a heuristic model, a human resources model for engineering employees, etc.). Further assume that the user inputs information associated with selecting a portion of employees of a company from which to identify one or more at-risk employees. Cloud server 220 receives information identifying a set of employees to exclude from the portion of employees, such as employees associated with a tenure less than or equal to 4 months, employees with a peer group rating less than or equal to B−′, employees scheduled for retirement or managed attrition, temporary employees, contract employees, seasonal employees, or the like. Based on user interaction with a button, cloud server 220 is caused to determine a set of drivers of attrition based on the employee information; Examiner notes that each model includes a plurality of metrics (e.g. salary information, training information, performance information) for a particular subset of employees (e.g. management employees, engineering employees, legal employees, etc.)); 
performing, by the one or more processors, an analysis of the filtered data using a machine learning algorithm (Figure 3, item 320, Processor; Paragraph 0054, In some implementations, cloud server 220 may identify the likelihood of attrition for the particular employee based on a machine learning technique, a pattern matching technique, a heuristic technique, a human resources (i.e., partially manually generated) model, or the like. For example, cloud server 220 may utilize the machine learning technique to determine that a set of attributes of the particular employee (some of which are drivers of attrition) correspond to a particular likelihood of attrition); 
and creating, by the one or more processors and based on the analysis, a human resource evaluation of the particular individual, the human resource evaluation comprising a compensation recommendation (Figure 3, item 320, Processor; Paragraph 0058, In some implementations, cloud server 220 may provide information identifying one or more recommendations for reducing a risk of attrition associated with an at-risk employee. For example, cloud server 220 may determine that a particular strategy (e.g., increasing salary, reducing employment hours, offering remote working capability, providing a gym membership, etc.), when applied to an employee associated with a particular driver of attrition (e.g., a particular grade in a performance evaluation) is associated with a particular reduction in the risk of attrition. In this way, cloud server 220 provides information identifying one or more strategies, which are customized for a particular employee, for reducing a risk of attrition with the particular employee, thereby saving costs relative to implementing the one or more strategies for all employees, for all at-risk employees, or the like; Paragraph 0059, In some implementations, cloud server 220 may provide information to a set of stakeholders associated with employee attrition. For example, cloud server 220 may automatically identify a particular stakeholder, such as an education manager associated with scheduling an educational program, a compensation manager associated with approving a salary increase, or the like. In this case, cloud server 220 may automatically provide a notification to the particular stakeholder identifying an at-risk employee and a corresponding recommendation (e.g., a recommended strategy) for reducing a risk of attrition. In some implementations, cloud server 220 may automatically implement the recommendation).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to use the first data and the second data gathered by the monitor applications, wherein the data is used to evaluate performance of the software developer of the invention of Shukla et al. to further incorporate a machine learning algorithm to evaluate the data of the invention of Gupta et al. because doing so would allow the method to utilize a machine learning technique to determine that a set of attributes of the particular employee (some of which are drivers of attrition, e.g. performance evaluation) correspond to a particular likelihood of attrition (see Gupta et al., Paragraph 0054). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Although the combination of Shukla et al. and Gupta et al. discloses all the limitations above and filtering the data based on a criteria (e.g. analyze the data for a specific subset of human resources in response to a user request for information), the combination of Shukla et al. and Gupta et al. does not specifically disclose wherein the criteria is determined using natural language processing. Examiner notes that natural language processing is used to analyze unstructured data requests (e.g. questions).
However, Perumalla et al. discloses determining, by the one or more processors, one or more questions to be answered; determining, by the one or more processors using natural language processing, one or more criteria based on the one or more questions (Paragraph 0032, In one embodiment, the content creator creates content in electronic documents 107 for use as part of a corpus of data with QA system 100. Electronic documents 107 may include any file, text, article, or source of data for use in QA system 100. Content users may access QA system 100 via a network connection or an Internet connection to the network 102, and may input questions to QA system 100 that may be answered by the content in the corpus of data. As further described below, when a process evaluates a given section of a document for semantic content, the process can use a variety of conventions to query it from the knowledge manager. One convention is to send a well-formed question. Semantic content is content based on the relation between signifiers, such as words, phrases, signs, and symbols, and what they stand for, their denotation, or connotation. In other words, semantic content is content that interprets an expression, such as by using Natural Language (NL) Processing. Semantic data 108 is stored as part of the knowledge base 106. In one embodiment, the process sends well-formed questions (e.g., natural language questions, etc.) to the knowledge manager. QA system 100 may interpret the question and provide a response to the content user containing one or more answers to the question. In some embodiments, QA system 100 may provide a response to users in a ranked list of answers); 
filtering, by the one or more processors and based on the one or more criteria, the first data and the second data to create filtered data (Paragraph 0033, In some illustrative embodiments, QA system 100 may be the IBM Watson™ QA system available from International Business Machines Corporation of Armonk, N.Y., which is augmented with the mechanisms of the illustrative embodiments described hereafter. The IBM Watson™ knowledge manager system may receive an input question which it then parses to extract the major features of the question, that in turn are then used to formulate queries that are applied to the corpus of data. Based on the application of the queries to the corpus of data, a set of hypotheses, or candidate answers to the input question, are generated by looking across the corpus of data for portions of the corpus of data that have some potential for containing a valuable response to the input question; Examiner notes that IBM Watson only looks for portions of the corpus data, which are related to the question. Therefore, Perumalla et al. discloses filtering data based on the one or more question to be answered).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the way that the data is filtered (e.g. based on a criteria) of the invention of Shukla et al. and Gupta et al. to further incorporate that the criteria for filtering the data is determined using natural language processing based on the one or more questions of the invention of Perumalla et al. because doing so would allow the method to receive an input question which it then parses to extract the major features of the question, that in turn are then used to formulate queries that are applied to the corpus of data (see Perumalla et al., Paragraph 0033). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 3 (Currently Amended), which is dependent of claim 1, the combination of Shukla et al., Gupta et al., and Perumalla et al. discloses all the limitations in claim 1. Shukla et al. further discloses wherein: the one or more criteria are selected based at least in part on the job function associated with the particular individual (see Figure 1 and related text in Paragraph 0006, In one implementation, a system for evaluating a human resource in a software development environment is disclosed. The system may comprise a processor and a memory coupled to the processor; Paragraph 0022, At first, a receiving module 210, of the system 102, may receive historical performance data and profile data associated with the plurality of human resources involved in the software project. The historical performance data and the profile data may be received from plurality of repositories like user profile system, Subversion (SVN) repository, defect repositories, and project tracking system. As can be seen from FIG. 3A, the historical performance data and profile data received from the multiple repositories in a form of raw data. From that raw data (i.e., the historical performance data and profile data), the extracting module 212, of the system 102, extracts a plurality of attributes corresponding to each human resource. The plurality of attributes extracted indicates personal, professional, and historical details of the human resource. For example, the plurality of attributes may comprise, but not limited to, total years of experience, years of experience relevant for the software project, code completion duration, number of defects fixed, number defects reported corresponding to the developed code, complexity, functional complexity, thousands of lines of code (KLOC), location of the human resource, self-assessment rating given by the human resource, a supervisor-rating given by a project-supervisor of the software project, and the like. Further, the plurality of attributes extracted may be stored in the human resource database 224 of the system 102. Further, since the human resources are in different categories like senior developers, junior developers, managers and the like, the system 102 may consider few specific attributes corresponding to each category of the human resource. These specific attributes may be same as of discussed above or may be different attributes. According to embodiments of present disclosure, few examples of these specific attributes corresponding to the categories of the human resources have been explained in subsequent paragraphs of the specification; Examiner notes that in this case, the filtering criteria may be a job function (e.g. senior developers, junior developers, managers)).
Regarding claim 4 (Original), which is dependent of claim 1, the combination of Shukla et al., Gupta et al., and Perumalla et al. discloses all the limitations in claim 1. Shukla et al. further discloses wherein individual locations of the multiple locations host a code repository that provides version control, the code repository comprising at least one of: GitLab, GitHub, Azure DevOps Server, Apache Subversion (SVN), Jenkins, TeamCity, Octopus, Pivotal Tracker, Jira, or ServiceNow (see Figure 1 and related text in Paragraph 0006, In one implementation, a system for evaluating a human resource in a software development environment is disclosed. The system may comprise a processor and a memory coupled to the processor; Paragraph 0022, At first, a receiving module 210, of the system 102, may receive historical performance data and profile data associated with the plurality of human resources involved in the software project. The historical performance data and the profile data may be received from plurality of repositories like user profile system, Subversion (SVN) repository, defect repositories, and project tracking system. As can be seen from FIG. 3A, the historical performance data and profile data received from the multiple repositories in a form of raw data. From that raw data (i.e., the historical performance data and profile data), the extracting module 212, of the system 102, extracts a plurality of attributes corresponding to each human resource. The plurality of attributes extracted indicates personal, professional, and historical details of the human resource; It can be noted that the claim language is written in alternative form.  The limitation taught by Shukla et al. is based on “SVN").
Regarding claim 6 (Original), which is dependent of claim 1, the combination of Shukla et al., Gupta et al., and Perumalla et al. discloses all the limitations in claim 1. The combination of Shukla et al. and Gupta et al. discloses compensation recommendation based on the performance data. 
Gupta et al. further discloses wherein the compensation recommendation comprises one of: providing an increase in salary; providing a bonus; or providing a promotion (Paragraph 0058, In some implementations, cloud server 220 may provide information identifying one or more recommendations for reducing a risk of attrition associated with an at-risk employee. For example, cloud server 220 may determine that a particular strategy (e.g., increasing salary, reducing employment hours, offering remote working capability, providing a gym membership, etc.), when applied to an employee associated with a particular driver of attrition (e.g., a particular grade in a performance evaluation) is associated with a particular reduction in the risk of attrition. In this way, cloud server 220 provides information identifying one or more strategies, which are customized for a particular employee, for reducing a risk of attrition with the particular employee, thereby saving costs relative to implementing the one or more strategies for all employees, for all at-risk employees, or the like; Paragraph 0059, In some implementations, cloud server 220 may provide information to a set of stakeholders associated with employee attrition. For example, cloud server 220 may automatically identify a particular stakeholder, such as an education manager associated with scheduling an educational program, a compensation manager associated with approving a salary increase, or the like. In this case, cloud server 220 may automatically provide a notification to the particular stakeholder identifying an at-risk employee and a corresponding recommendation (e.g., a recommended strategy) for reducing a risk of attrition. In some implementations, cloud server 220 may automatically implement the recommendation; It can be noted that the claim language is written in alternative form.  The limitation taught by Gupta et al. is based on “providing an increase in salary").
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the compensation recommendation of the invention of Shukla et al. and Gupta et al. to further specify wherein compensation recommendation comprises providing an increase in salary of the invention of Gupta et al. because doing so would allow the method to determine that a particular strategy (e.g., increasing salary, reducing employment hours, offering remote working capability, providing a gym membership, etc.), when applied to an employee associated with a particular driver of attrition (e.g., a particular grade in a performance evaluation) is associated with a particular reduction in the risk of attrition (see Gupta et al., Paragraph 0058). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 7 (Original), which is dependent of claim 1, the combination of Shukla et al., Gupta et al., and Perumalla et al. discloses all the limitations in claim 1. The combination of Shukla et al. and Gupta et al. discloses a human resource evaluation of a particular individual of the plurality of individuals.
Gupta et al. further discloses wherein the human resources evaluation further comprises: a prediction that the particular individual will leave a current job in the organization (Paragraph 0054, In some implementations, cloud server 220 may identify the likelihood of attrition for the particular employee based on a machine learning technique, a pattern matching technique, a heuristic technique, a human resources (i.e., partially manually generated) model, or the like. For example, cloud server 220 may utilize the machine learning technique to determine that a set of attributes of the particular employee (some of which are drivers of attrition) correspond to a particular likelihood of attrition).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the human resources evaluation of the invention of Shukla et al. and Gupta et al. to further specify wherein the human resources evaluation comprises a prediction that the particular individual will leave a current job in the organization of the invention of Gupta et al. because doing so would allow the method to determine that a set of attributes of the particular employee (some of which are drivers of attrition) correspond to a particular likelihood of attrition (see Gupta et al., Paragraph 0054). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shukla et al. (US 2017/0060578 A1), in view of Gupta et al. (US 2017/0103366 A1), in further view of Perumalla et al.( US 2020/0192980 A1) and Zhao et al (Zhao, Yue, Maciej K. Hryniewicki, Francesca Cheng, Boyang Fu, and Xiaoyu Zhu. "Employee turnover prediction with machine learning: A reliable approach." In Proceedings of SAI intelligent systems conference, pp. 737-758. Springer, Cham, 2018). 
Regarding claim 2 (Original), which is dependent of claim 1, the combination of Shukla et al., Gupta et al., and Perumalla et al. discloses all the limitations in claim 1. Shukla et al. discloses receiving performance data of activities performed by a plurality of individuals and analyzing the data to create productivity metrics (Paragraph 0023). Further, Gupta et al. discloses analyzing employee data using machine learning (Paragraph 0054), wherein the particular employee is associated with a likelihood of attrition that satisfies a threshold (Paragraph 0005). Although the combination of Shukla et al. and Gupta et al. discloses performing an analysis of employee data using machine learning algorithms, wherein the particular employee is associated with a likelihood of attrition that satisfies a threshold, the combination of Shukla et al., Gupta et al., and Perumalla et al. does not specifically disclose wherein: the machine learning algorithm comprises an artificial neural network and a logistic sigmoid function.
	However, Zhao et al. discloses wherein: the machine learning algorithm comprises an artificial neural network and a logistic sigmoid function (Page 7, 2.7 Neural Networks, Neural networks, also known as multi-layer perceptron, are designed to simulate the operations of the human nervous system. The simplest form of a neural network is a single perceptron. Essential elements for a perceptron are input values, associated weights, bias, activation functions and a computer output. Commonly used activation functions include the sigmoid, hyperbolic tangent (Tanh) and rectified linear units (ReLU). A neural network may contain more than one layer between input and output to handle complex problems. This sophisticated structure of neural networks makes it a universal approximation tool which could model any smooth function to any desired level of accuracy, given enough hidden units [20]. One can extend the model to become deep with more advantages [20], in what is commonly referred to as deep learning. Due to the rapid development of hardware and the continuous exploration of backpropagation techniques, neural networks are currently the most heavily researched topic in machine learning).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify analyzing data using machine learning of the invention of Shukla et al. and Gupta et al. to further incorporate wherein the machine learning algorithm comprises an artificial neural network and a logistic sigmoid function of the invention of Zhao et al. because doing so would allow the method to predict employee turnover using neural network and use a sigmoid function as an activation function (see Zhao et al., Abstract & 2.7 Neural Network). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shukla et al. (US 2017/0060578 A1), in view of Gupta et al. (US 2017/0103366 A1), in further view of Perumalla et al.( US 2020/0192980 A1), Burns et al (US 2018/0349135 A1), and Biddle et al. (US 2018/0129483 A1). 
Regarding claim 5 (Original), which is dependent of claim 1, the combination of Shukla et al., Gupta et al., and Perumalla et al. discloses all the limitations in claim 1. Shukla et al. further discloses wherein the activities comprise: how many lines of code are committed (Paragraph 0023, In one example, for grading Software developer (i.e., a human resource) in software development life cycles (SDLC), the specific attributes may also be used, apart from the plurality of attributes discussed above. These specific attributes may comprise, but not limited to, location of the Software developer, impact of the Software developer's co-location, Software developer's overall experience, Software developer relevant domain experience, Software developer's product experience, prior rating (s) associated with the Software developer, complexity estimates (such as function point of the features), change of function point from previous release to current release, number of files changed, average file complexity, function complexity, class complexity, number of lines of code changed, defect related metrics (such as count of defects fixed by a developer per release), defect categories (design, coding, testing etc), ownership of the defect, defect injection information, defect type (internal or customer reported), age of the defect, type of work (i.e., change request, new features added), time taken per fix/check-in and Industry/company base line effort as reference, productivity metric and the like); 
…; 
how many issues are caused by the code (Paragraph 0023, In one example, for grading Software developer (i.e., a human resource) in software development life cycles (SDLC), the specific attributes may also be used, apart from the plurality of attributes discussed above. These specific attributes may comprise, but not limited to, location of the Software developer, impact of the Software developer's co-location, Software developer's overall experience, Software developer relevant domain experience, Software developer's product experience, prior rating (s) associated with the Software developer, complexity estimates (such as function point of the features), change of function point from previous release to current release, number of files changed, average file complexity, function complexity, class complexity, number of lines of code changed, defect related metrics (such as count of defects fixed by a developer per release), defect categories (design, coding, testing etc), ownership of the defect, defect injection information, defect type (internal or customer reported), age of the defect, type of work (i.e., change request, new features added), time taken per fix/check-in and Industry/company base line effort as reference, productivity metric and the like); 
an amount time taken to resolve each issue caused by the code (Paragraph 0023, In one example, for grading Software developer (i.e., a human resource) in software development life cycles (SDLC), the specific attributes may also be used, apart from the plurality of attributes discussed above. These specific attributes may comprise, but not limited to, location of the Software developer, impact of the Software developer's co-location, Software developer's overall experience, Software developer relevant domain experience, Software developer's product experience, prior rating (s) associated with the Software developer, complexity estimates (such as function point of the features), change of function point from previous release to current release, number of files changed, average file complexity, function complexity, class complexity, number of lines of code changed, defect related metrics (such as count of defects fixed by a developer per release), defect categories (design, coding, testing etc), ownership of the defect, defect injection information, defect type (internal or customer reported), age of the defect, type of work (i.e., change request, new features added), time taken per fix/check-in and Industry/company base line effort as reference, productivity metric and the like); 
...
Although Shukla et al. discloses all the limitations above and software productivity metrics, the combination of Shukla et al., Gupta et al., and Perumalla et al. does not specifically disclose a difference between a deadline associated with the code and a time the code was committed; how frequently the code is committed to a master branch; how many builds are completed; a success rate of completed builds; a percentage of code the particular individual contributed to a master branch; and a success rate of each commit.
	However, Burns et al. discloses a difference between a deadline associated with the code and a time the code was committed (Paragraph 0070, In some embodiments and referring also to the example of FIG. 12, software development process 10 may define 212 one or more of a lower control limit and an upper control limit based upon, at least in part, historical software development project data. In some embodiments, a lower control limit and/or an upper control limit may be defined 212 for each control chart (as shown in FIG. 12). For example, software development process 10 may define a process performance baseline (PPB). In some embodiments, a PPB may be a documented characterization of the actual results achieved by following a process. Process performance baselines are derived by analyzing the collected measures of historical, completed projects in the organization to establish a distribution and range of results that characterize the expected performance for selected processes when used on an active project in the organization. In some embodiments, PPBs may be used by software development process 10 as a benchmark for comparing actual process performance against expected process performance; Paragraph 0072, Software development process 10 may quantitatively analyze the historical project data in accordance with the project life cycle phases of requirements, development, testing and documentation using statistical methods resulting in data tables and control charts. In some embodiments, this methodology may use statistical analysis to calculate central tendencies (i.e., average or mean value) and variation (i.e., upper and lower control limits) in performance)); 
and a success rate of each commit (Paragraph 0075, Using the PPB historical averages, upper, and lower control limits along with user-entered data, software development process 10 may statistically predict or estimate results or outcomes of certain agile software development metrics (e.g., one or more development factors) whereby the user (e.g., project manager) can use for planning, with a level of confidence set by the user (e.g., project manager) (e.g., 80% or 90% certainty), by which the project will successfully complete. In some embodiments, these results or outcomes for the one or more development factors estimated to complete the software development project may include the total points the user (e.g., project manager) should plan the project to include, including points associated with the requirements, the number of defects expected to be created and points associated with those defects. In addition, the user (e.g., project manager) may perform “what if” analyses to determine how the results if e.g., the staffing mix is changed (e.g., adding a developer), e.g., the requirements mix is different (e.g., if some of the medium complexity requirements should be classified as high complexity), and/or if the user (e.g., project manager) wants to push the team to achieve higher velocities during the sprints (e.g., to try to finish earlier)).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the software productivity metrics of the invention of Shukla et al. to further incorporate additional software productivity metrics of the invention of Burns et al. because doing so would allow the method to use historical software development project data to define a process performance baseline, which may be used as a benchmark for comparing actual process performance against expected process performance  (see Burns et al., Paragraph 0070). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Although Shukla et al. and Burns et al. discloses all the limitations above and software productivity metrics, the combination of Shukla et al., Gupta et al., Perumalla et al., and Burns et al. does not specifically disclose how frequently the code is committed to a master branch; how many builds are completed; a success rate of completed builds; and a percentage of code the particular individual contributed to a master branch.
However, Biddle et al. discloses how frequently the code is committed to a master branch (US Publication 20150143335 to Jain et al. describes another tool provided at a source control system that performs steps of analyzing the source code itself and collecting, for a particular file, “code coverage information” comprising “complexity of code, line and branch coverage, “source code violation information” comprising “common programming mistakes and bugs . . . like unused variables, unnecessary object creation, possible null pointer exceptions, dead code, duplicate codes and overcomplicated expressions” identified by a “source code analyzer module 102” searching the source code contents and identifying common bugs, and “source code commit information comprising a committed information of plurality of files within specific time period, a user information of committed plurality of files, a revision change information of lines for each of the plurality of files and a defect information of committed plurality of files.” US Publication 20150143335 collects the “code coverage information”, “source code violation information”, and “source code commit information” for a particular file and publishes the log of information for the particular file in a report. However, Jain et al.'s log of additional information collected about a particular file committed to source code, collected from the contents of that source code alone, does not provide developers with a full understanding of the sensitivity of a file to cause breaks in a particular software build, where some software builds may have files that are heavily edited, but do not cause the build to break and other software build may have files where a single line edit in the file may cause the software build to break. In addition, Jain's log of additional information about a particular file committed to source code does not provide developers with a real-time analysis and assessment of the sensitivity, of a file that causes a break to a particular software build, to cause further breaks in the software build. In addition, US Publication 20150143335 is limited to collecting information about the contents of the source code committed, which does not provide any information about the relative experience level of the developer editing the file, which impacts the contents of the particular file committed); 
how many builds are completed; a success rate of completed builds (Paragraph 0008, In one or more embodiments, a method is directed to, identifying, by a computer system, a selection of one or more files for a project plan for a software build. The method is directed to accessing, by the computer system, a historical assessment of one or more developers available during a build timeline for the project plan, the historical assessment comprising an assessment value calculated from one or more previously evaluated sensitivity ratings from one or more previously edited files by the one or more developers of one or more previous software builds. The method is directed to assigning, by the computer system, an optimized selection of the one or more developers to each of the selection of one or more files based on the historical assessment. The method is directed to outputting, by the computer system, the optimized selection of the one or more developers for each of the selection of one or more files in the project plan for the software build. One advantage of accessing a historical assessment of one or more developers available during a build timeline for the project plan, the historical assessment comprising an assessment value calculated from one or more previously evaluated sensitivity ratings from one or more previously edited files by the one or more developers of one or more previous software builds, is that the historical assessment of a particular developer reflects an analysis of the developer's relative level of experience with breaks while editing one or more previous software builds, that provides the project planner with more information about the developer's experience than is provided merely by an identifier of one or more previous software builds that a developer has edited files within. In addition, one advantage of assigning an optimized selection of the one or more developers to each of the selection of one or more files based on the historical assessment is that scheduling of developers for a project plan is automated and optimized to match developers with files within a project plan based on the historical assessments to minimize the amount of project planning time spent evaluating which developers to assign to program files during project planning and optimize the matching of developers with more experience minimizing breaks while editing files in previous software builds with files in the current project plan that may be more sensitive to breaks); 
a percentage of code the particular individual contributed to a master branch; and a success rate of each commit (US Publication 20150143335 to Jain et al. describes another tool provided at a source control system that performs steps of analyzing the source code itself and collecting, for a particular file, “code coverage information” comprising “complexity of code, line and branch coverage, “source code violation information” comprising “common programming mistakes and bugs . . . like unused variables, unnecessary object creation, possible null pointer exceptions, dead code, duplicate codes and overcomplicated expressions” identified by a “source code analyzer module 102” searching the source code contents and identifying common bugs, and “source code commit information comprising a committed information of plurality of files within specific time period, a user information of committed plurality of files, a revision change information of lines for each of the plurality of files and a defect information of committed plurality of files.” US Publication 20150143335 collects the “code coverage information”, “source code violation information”, and “source code commit information” for a particular file and publishes the log of information for the particular file in a report. However, Jain et al.'s log of additional information collected about a particular file committed to source code, collected from the contents of that source code alone, does not provide developers with a full understanding of the sensitivity of a file to cause breaks in a particular software build, where some software builds may have files that are heavily edited, but do not cause the build to break and other software build may have files where a single line edit in the file may cause the software build to break. In addition, Jain's log of additional information about a particular file committed to source code does not provide developers with a real-time analysis and assessment of the sensitivity, of a file that causes a break to a particular software build, to cause further breaks in the software build. In addition, US Publication 20150143335 is limited to collecting information about the contents of the source code committed, which does not provide any information about the relative experience level of the developer editing the file, which impacts the contents of the particular file committed).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the software productivity metrics of the invention of Shukla et al. and Burns et al. to further incorporate additional software productivity metrics of the invention of Biddle et al. because doing so would allow the method to optimize selection of the one or more developers to each of the selection of one or more files based on the historical assessment of one or more previous software builds (see Biddle et al., Paragraph 0008). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 8, 10-11, 13-14, 15, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shukla et al. (US 2017/0060578 A1), in view of Gupta et al. (US 2017/0103366 A1).
Regarding claim 8 (Currently Amended), Shukla et al. discloses a computing device comprising: one or more processors; and one or more non-transitory computer-readable media storing instructions that are executable by the one or more processors to perform operations comprising (Paragraph 0008, In yet another implementation, a non-transitory computer readable medium embodying a program executable in a computing device for evaluating a human resource in a software development environment is disclosed. The program may comprise a program code for receiving historical performance data and profile data associated with a plurality of human resources involved in a software project. The program may further comprise a program code for extracting a plurality of attributes, from the historical performance data and the profile data, corresponding to each human resource. Further, the program may comprise a program code for classifying the plurality of attributes, of each human resource, into a plurality of classes, by implementing a Bayesian classification technique on the plurality of attributes. Further, the plurality of attributes are classified such that at least one attribute corresponding to at least one human resource and at least one other human resource is classified into a class and another class respectively. The program may further comprise a program code for assigning a grade to a human resource based on the classification of each attribute associated with the human resource, thereby evaluating the human resource in the software development environment): 
determining activities to be monitored at multiple locations comprising at least a first location and a second location, the activities performed by a plurality of individuals in an organization (see Figure 1 and related text in Paragraph 0006, In one implementation, a system for evaluating a human resource in a software development environment is disclosed. The system may comprise a processor and a memory coupled to the processor; Paragraph 0022, At first, a receiving module 210, of the system 102, may receive historical performance data and profile data associated with the plurality of human resources involved in the software project. The historical performance data and the profile data may be received from plurality of repositories like user profile system, Subversion (SVN) repository, defect repositories, and project tracking system. As can be seen from FIG. 3A, the historical performance data and profile data received from the multiple repositories in a form of raw data. From that raw data (i.e., the historical performance data and profile data), the extracting module 212, of the system 102, extracts a plurality of attributes corresponding to each human resource. The plurality of attributes extracted indicates personal, professional, and historical details of the human resource. For example, the plurality of attributes may comprise, but not limited to, total years of experience, years of experience relevant for the software project, code completion duration, number of defects fixed, number defects reported corresponding to the developed code, complexity, functional complexity, thousands of lines of code (KLOC), location of the human resource, self-assessment rating given by the human resource, a supervisor-rating given by a project-supervisor of the software project, and the like. Further, the plurality of attributes extracted may be stored in the human resource database 224 of the system 102. Further, since the human resources are in different categories like senior developers, junior developers, managers and the like, the system 102 may consider few specific attributes corresponding to each category of the human resource. These specific attributes may be same as of discussed above or may be different attributes. According to embodiments of present disclosure, few examples of these specific attributes corresponding to the categories of the human resources have been explained in subsequent paragraphs of the specification);
sending a first instruction to a first data monitor application to monitor the activities at the first location (Paragraph 0006, The processor may execute a set of instructions stored in the memory to receive historical performance data and profile data associated with a plurality of human resources involved in a software project; see Figure 1 and related text in Paragraph 0014, Referring to FIG. 1, a network implementation 100 of a system 102 for evaluating a human resource in a software development environment is illustrated, in accordance with an embodiment of the present subject matter. Although the present subject matter is explained considering that the system 102 is implemented as a software application on a server, it may be understood that the system 102 may also be implemented as a variety of computing systems, such as a laptop computer, a desktop computer, a notebook, a workstation, a mainframe computer, a server, a network server, a tablet, a mobile phone, a robot and the like. In one implementation, the system 102 may be implemented in a cloud-based environment. According to embodiments of present disclosure, plurality of human resources 104 working on plurality of machines may be connected with the system 102 through a network 106. Examples of the plurality of machines may include, but are not limited to, a production server, an application server, a web server, a database server, a computer, a computing device, and a laptop, a portable computer, a personal digital assistant, a handheld device, and a workstation. Further, plurality of human resources may be a software developer or a software tester or any other human resource involved in a software project; Applicant states that a location can be a server in which an individual performs activities. Examiner notes that each human resource works in a different machine with their own application server. Therefore, based on broadest reasonable interpretation in light of the specification, Shukla et al. discloses a “to monitor the activities at multiple locations”); 
sending a second instruction to a second data monitor application to monitor the activities at the second location (Paragraph 0006, The processor may execute a set of instructions stored in the memory to receive historical performance data and profile data associated with a plurality of human resources involved in a software project; see Figure 1 and related text in Paragraph 0014, Referring to FIG. 1, a network implementation 100 of a system 102 for evaluating a human resource in a software development environment is illustrated, in accordance with an embodiment of the present subject matter. Although the present subject matter is explained considering that the system 102 is implemented as a software application on a server, it may be understood that the system 102 may also be implemented as a variety of computing systems, such as a laptop computer, a desktop computer, a notebook, a workstation, a mainframe computer, a server, a network server, a tablet, a mobile phone, a robot and the like. In one implementation, the system 102 may be implemented in a cloud-based environment. According to embodiments of present disclosure, plurality of human resources 104 working on plurality of machines may be connected with the system 102 through a network 106. Examples of the plurality of machines may include, but are not limited to, a production server, an application server, a web server, a database server, a computer, a computing device, and a laptop, a portable computer, a personal digital assistant, a handheld device, and a workstation. Further, plurality of human resources may be a software developer or a software tester or any other human resource involved in a software project; Applicant states that a location can be a server in which an individual performs activities. Examiner notes that each human resource works in a different machine with their own application server. Therefore, based on broadest reasonable interpretation in light of the specification, Shukla et al. discloses a “to monitor the activities at multiple locations”); 
receiving first data gathered by the first data monitor application over a predetermined amount of time, the first data including first activities performed by a first subset of the plurality of individuals (see Figure 1 and related text in Paragraph 0006, In one implementation, a system for evaluating a human resource in a software development environment is disclosed. The system may comprise a processor and a memory coupled to the processor; Paragraph 0022, At first, a receiving module 210, of the system 102, may receive historical performance data and profile data associated with the plurality of human resources involved in the software project. The historical performance data and the profile data may be received from plurality of repositories like user profile system, Subversion (SVN) repository, defect repositories, and project tracking system. As can be seen from FIG. 3A, the historical performance data and profile data received from the multiple repositories in a form of raw data. From that raw data (i.e., the historical performance data and profile data), the extracting module 212, of the system 102, extracts a plurality of attributes corresponding to each human resource. The plurality of attributes extracted indicates personal, professional, and historical details of the human resource. For example, the plurality of attributes may comprise, but not limited to, total years of experience, years of experience relevant for the software project, code completion duration, number of defects fixed, number defects reported corresponding to the developed code, complexity, functional complexity, thousands of lines of code (KLOC), location of the human resource, self-assessment rating given by the human resource, a supervisor-rating given by a project-supervisor of the software project, and the like. Further, the plurality of attributes extracted may be stored in the human resource database 224 of the system 102. Further, since the human resources are in different categories like senior developers, junior developers, managers and the like, the system 102 may consider few specific attributes corresponding to each category of the human resource. These specific attributes may be same as of discussed above or may be different attributes. According to embodiments of present disclosure, few examples of these specific attributes corresponding to the categories of the human resources have been explained in subsequent paragraphs of the specification; Examiner interprets the senior developers as the first subset of the plurality of individuals); 
receiving second data gathered by the second data monitor application over the predetermined amount of time, the second data including second activities performed by a second subset of the plurality of individuals (see Figure 1 and related text in Paragraph 0006, In one implementation, a system for evaluating a human resource in a software development environment is disclosed. The system may comprise a processor and a memory coupled to the processor; Paragraph 0022, At first, a receiving module 210, of the system 102, may receive historical performance data and profile data associated with the plurality of human resources involved in the software project. The historical performance data and the profile data may be received from plurality of repositories like user profile system, Subversion (SVN) repository, defect repositories, and project tracking system. As can be seen from FIG. 3A, the historical performance data and profile data received from the multiple repositories in a form of raw data. From that raw data (i.e., the historical performance data and profile data), the extracting module 212, of the system 102, extracts a plurality of attributes corresponding to each human resource. The plurality of attributes extracted indicates personal, professional, and historical details of the human resource. For example, the plurality of attributes may comprise, but not limited to, total years of experience, years of experience relevant for the software project, code completion duration, number of defects fixed, number defects reported corresponding to the developed code, complexity, functional complexity, thousands of lines of code (KLOC), location of the human resource, self-assessment rating given by the human resource, a supervisor-rating given by a project-supervisor of the software project, and the like. Further, the plurality of attributes extracted may be stored in the human resource database 224 of the system 102. Further, since the human resources are in different categories like senior developers, junior developers, managers and the like, the system 102 may consider few specific attributes corresponding to each category of the human resource. These specific attributes may be same as of discussed above or may be different attributes. According to embodiments of present disclosure, few examples of these specific attributes corresponding to the categories of the human resources have been explained in subsequent paragraphs of the specification; Examiner interprets the junior developers as the second subset of the plurality of individuals);
	filtering, based on one or more criteria, the first data and the second data to create filtered data (see Figure 1 and related text in Paragraph 0006, In one implementation, a system for evaluating a human resource in a software development environment is disclosed. The system may comprise a processor and a memory coupled to the processor; Paragraph 0022, At first, a receiving module 210, of the system 102, may receive historical performance data and profile data associated with the plurality of human resources involved in the software project. The historical performance data and the profile data may be received from plurality of repositories like user profile system, Subversion (SVN) repository, defect repositories, and project tracking system. As can be seen from FIG. 3A, the historical performance data and profile data received from the multiple repositories in a form of raw data. From that raw data (i.e., the historical performance data and profile data), the extracting module 212, of the system 102, extracts a plurality of attributes corresponding to each human resource. The plurality of attributes extracted indicates personal, professional, and historical details of the human resource. For example, the plurality of attributes may comprise, but not limited to, total years of experience, years of experience relevant for the software project, code completion duration, number of defects fixed, number defects reported corresponding to the developed code, complexity, functional complexity, thousands of lines of code (KLOC), location of the human resource, self-assessment rating given by the human resource, a supervisor-rating given by a project-supervisor of the software project, and the like. Further, the plurality of attributes extracted may be stored in the human resource database 224 of the system 102. Further, since the human resources are in different categories like senior developers, junior developers, managers and the like, the system 102 may consider few specific attributes corresponding to each category of the human resource. These specific attributes may be same as of discussed above or may be different attributes. According to embodiments of present disclosure, few examples of these specific attributes corresponding to the categories of the human resources have been explained in subsequent paragraphs of the specification; Examiner notes that specific attributes can be extracted from the database. Therefore, Shukla et al. is filtering the data because is only extracting specific attributes corresponding to each human resource or to each category of the human resource), the filtered data including a plurality of metrics, each metric having a corresponding weight selected based at least in part on a job function associated with a particular individual of the plurality of individuals (Paragraph 0023, In one example, for grading Software developer (i.e., a human resource) in software development life cycles (SDLC), the specific attributes may also be used, apart from the plurality of attributes discussed above. These specific attributes may comprise, but not limited to, location of the Software developer, impact of the Software developer's co-location, Software developer's overall experience, Software developer relevant domain experience, Software developer's product experience, prior rating (s) associated with the Software developer, complexity estimates (such as function point of the features), change of function point from previous release to current release, number of files changed, average file complexity, function complexity, class complexity, number of lines of code changed, defect related metrics (such as count of defects fixed by a developer per release), defect categories (design, coding, testing etc), ownership of the defect, defect injection information, defect type (internal or customer reported), age of the defect, type of work (i.e., change request, new features added), time taken per fix/check-in and Industry/company base line effort as reference, productivity metric and the like; Paragraph 0025, Similarly, for grading Software tester (i.e., a human resource) in software development life cycles (SDLC), specific attributes may also be used, apart from the plurality of attributes discussed above. These specific attributes may comprise, but not limited to, location of the Software tester, impact of the Software tester's co-location, Software tester's overall experience, Software tester's relevant domain experience, Software tester's product experience, Software tester's rating, test case review activity including the complexity of test case, time taken for developing of the test cases, percentage of requirements covered by developed test case and quality of test cases. These specific attributes further includes the following attributes. Test bed creation review activity including the complexity of test bed, total time taken for test bed creation, type of test bed (new or update) and quality of test bed. Trouble shooting (TS) review activity which includes the complexity of TS), total time taken for trouble shooting, test bed and feature quality of TS. Test script development (TSD) review activity which includes the complexity of Test scripts, type of test scripts (new creation or modification of existing) and the quality of test scripts. Defect filing (DF) review activity which includes the test bed, test executed map, severity and feature mapped test case, defect re-open and the quality of DF. According to embodiments of present disclosure, few other matrices are included for review the activity of tester like, test process matrices, test product matrices, test efficiency matrices, test effort matrices and test product matrices. Test suite sufficiency, coverage and test data sufficiency are additional parameters extracted and used towards tester (i.e., the human resource) grading; Examiner notes that Shukla discloses different attributes based at least in part on a job function (e.g. time taken per fix for a junior developer and a senior developer). Applicant’s specification in paragraph 26 states that the weight may be a higher average time to resolve each issue for senior developers as compared to junior developers. Based on broadest reasonable interpretation in light of the specification, Shukla discloses a “weight” because the grading for a junior software developer is different than the grading of a senior developer); 
performing an analysis of the filtered data … (Paragraph 0021, Now referring to FIGS. 2 and 3A, 3B, 3C, 3D, system 102 is provided for evaluating plurality of human resources in a software development environment is explained in detail. Basically, the plurality of human resources is software developers, software testers, or any other person involved in a software project associated with software solution or a software product. The plurality of human resources has certain level of expertise and experience. Based on their expertise and the experience, they are deployed in the software project. Few of them are managers, senior developers, developers, junior developers, and so on. Each one of them has defined responsibilities and role based on which their performances are measured. Since, the responsibilities and the roles of the plurality of human resources are different, it is important to set or define parameters for evaluating the plurality of human resources. This is because, the senior developers and junior developers cannot be evaluated on same parameters. Thus to address this issue, the present disclosure provides the system and method for evaluating the plurality of human resources based on their skills, contributions, rating, experience, levels and many other computable and extractable parameters); 
and creating, by the one or more processors and based on the analysis, a human resource evaluation of the particular individual (Paragraph 0023, In one example, for grading Software developer (i.e., a human resource) in software development life cycles (SDLC), the specific attributes may also be used, apart from the plurality of attributes discussed above), ...
Although Shukla et al. discloses all the limitations above and a human resource evaluation of the particular individual based on performance data of activities performed by a plurality of individuals (Paragraph 0023, grading software developer based on performance data), Shukla et al. does not specifically disclose performing an analysis of the performance data using a machine algorithm; and creating a human resource evaluation of a particular individual of the plurality of individuals, the human resources evaluation comprising a compensation recommendation.
However, Gupta et al. discloses filtering, based on the one or more criteria, the first data and the second data to create filtered data (Figure 3, item 320, Processor; Paragraph 0017, In another example, the cloud server may process a portion of the employee information. For example, the cloud server may identify, based on a set of filtering criteria, a subset of employees of interest when determining the at-risk employees and/or a subset of attributes of interest when determining the drivers of attrition. In this case, the cloud server may process employee information relating to the employees of interest, the subset of attributes, or the like. In this way, cloud server reduces processing and/or memory utilization relative to processing all employee information; Paragraph 0023, Furthermore, based on filtering data to identify data regarding a particular subset of employees (e.g., at-risk employees, managerial employees, etc.), the cloud server may reduce processing and/or memory utilization relative to utilizing data regarding all employees of the company), the filtered data including a plurality of metrics, each metric having a corresponding weight selected based at least in part on a job function associated with a particular individual of the plurality of individuals (Paragraph 0064, As shown in FIG. 5A, cloud server 220 causes user device 210 to display a user interface to receive employee information. Assume that a user inputs information identifying a data structure storing employee information. Cloud server 220 provides the employee information for display. For example, cloud server 220 provides employee identification information, salary information, training information, performance information, travel information, or the like. Assume that the user inputs information identifying a set of models to be utilized to identify the one or more at-risk employees (e.g., a heuristic model, a human resources model for engineering employees, etc.). Further assume that the user inputs information associated with selecting a portion of employees of a company from which to identify one or more at-risk employees. Cloud server 220 receives information identifying a set of employees to exclude from the portion of employees, such as employees associated with a tenure less than or equal to 4 months, employees with a peer group rating less than or equal to B−′, employees scheduled for retirement or managed attrition, temporary employees, contract employees, seasonal employees, or the like. Based on user interaction with a button, cloud server 220 is caused to determine a set of drivers of attrition based on the employee information; Examiner notes that each model includes a plurality of metrics (e.g. salary information, training information, performance information) for a particular subset of employees (e.g. management employees, engineering employees, legal employees, etc.)); 
performing an analysis of the filtered data using a machine learning algorithm (Figure 3, item 320, Processor; Paragraph 0054, In some implementations, cloud server 220 may identify the likelihood of attrition for the particular employee based on a machine learning technique, a pattern matching technique, a heuristic technique, a human resources (i.e., partially manually generated) model, or the like. For example, cloud server 220 may utilize the machine learning technique to determine that a set of attributes of the particular employee (some of which are drivers of attrition) correspond to a particular likelihood of attrition); 
and creating, based on the analysis, a human resource evaluation of a particular individual of the plurality of individuals, the human resource evaluation comprising a compensation recommendation (Figure 3, item 320, Processor; Paragraph 0058, In some implementations, cloud server 220 may provide information identifying one or more recommendations for reducing a risk of attrition associated with an at-risk employee. For example, cloud server 220 may determine that a particular strategy (e.g., increasing salary, reducing employment hours, offering remote working capability, providing a gym membership, etc.), when applied to an employee associated with a particular driver of attrition (e.g., a particular grade in a performance evaluation) is associated with a particular reduction in the risk of attrition. In this way, cloud server 220 provides information identifying one or more strategies, which are customized for a particular employee, for reducing a risk of attrition with the particular employee, thereby saving costs relative to implementing the one or more strategies for all employees, for all at-risk employees, or the like; Paragraph 0059, In some implementations, cloud server 220 may provide information to a set of stakeholders associated with employee attrition. For example, cloud server 220 may automatically identify a particular stakeholder, such as an education manager associated with scheduling an educational program, a compensation manager associated with approving a salary increase, or the like. In this case, cloud server 220 may automatically provide a notification to the particular stakeholder identifying an at-risk employee and a corresponding recommendation (e.g., a recommended strategy) for reducing a risk of attrition. In some implementations, cloud server 220 may automatically implement the recommendation).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to use the first data and the second data gathered by the monitor applications, wherein the data is used to evaluate performance of the software developer of the invention of Shukla et al. to further incorporate a machine learning algorithm to evaluate the data of the invention of Gupta et al. because doing so would allow the method to utilize a machine learning technique to determine that a set of attributes of the particular employee (some of which are drivers of attrition, e.g. performance evaluation) correspond to a particular likelihood of attrition (see Gupta et al., Paragraph 0054). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 15 (Currently Amended), Shukla et al. discloses one or more non-transitory computer-readable media storing instructions that are executable by one or more processors to perform operations comprising (Paragraph 0008, In yet another implementation, a non-transitory computer readable medium embodying a program executable in a computing device for evaluating a human resource in a software development environment is disclosed. The program may comprise a program code for receiving historical performance data and profile data associated with a plurality of human resources involved in a software project. The program may further comprise a program code for extracting a plurality of attributes, from the historical performance data and the profile data, corresponding to each human resource. Further, the program may comprise a program code for classifying the plurality of attributes, of each human resource, into a plurality of classes, by implementing a Bayesian classification technique on the plurality of attributes. Further, the plurality of attributes are classified such that at least one attribute corresponding to at least one human resource and at least one other human resource is classified into a class and another class respectively. The program may further comprise a program code for assigning a grade to a human resource based on the classification of each attribute associated with the human resource, thereby evaluating the human resource in the software development environment): 
determining activities to be monitored at multiple locations comprising at least a first location and a second location, the activities performed by a plurality of individuals in an organization (see Figure 1 and related text in Paragraph 0006, In one implementation, a system for evaluating a human resource in a software development environment is disclosed. The system may comprise a processor and a memory coupled to the processor; Paragraph 0022, At first, a receiving module 210, of the system 102, may receive historical performance data and profile data associated with the plurality of human resources involved in the software project. The historical performance data and the profile data may be received from plurality of repositories like user profile system, Subversion (SVN) repository, defect repositories, and project tracking system. As can be seen from FIG. 3A, the historical performance data and profile data received from the multiple repositories in a form of raw data. From that raw data (i.e., the historical performance data and profile data), the extracting module 212, of the system 102, extracts a plurality of attributes corresponding to each human resource. The plurality of attributes extracted indicates personal, professional, and historical details of the human resource. For example, the plurality of attributes may comprise, but not limited to, total years of experience, years of experience relevant for the software project, code completion duration, number of defects fixed, number defects reported corresponding to the developed code, complexity, functional complexity, thousands of lines of code (KLOC), location of the human resource, self-assessment rating given by the human resource, a supervisor-rating given by a project-supervisor of the software project, and the like. Further, the plurality of attributes extracted may be stored in the human resource database 224 of the system 102. Further, since the human resources are in different categories like senior developers, junior developers, managers and the like, the system 102 may consider few specific attributes corresponding to each category of the human resource. These specific attributes may be same as of discussed above or may be different attributes. According to embodiments of present disclosure, few examples of these specific attributes corresponding to the categories of the human resources have been explained in subsequent paragraphs of the specification);
sending a first instruction to a first data monitor application to monitor the activities at the first location (Paragraph 0006, The processor may execute a set of instructions stored in the memory to receive historical performance data and profile data associated with a plurality of human resources involved in a software project; see Figure 1 and related text in Paragraph 0014, Referring to FIG. 1, a network implementation 100 of a system 102 for evaluating a human resource in a software development environment is illustrated, in accordance with an embodiment of the present subject matter. Although the present subject matter is explained considering that the system 102 is implemented as a software application on a server, it may be understood that the system 102 may also be implemented as a variety of computing systems, such as a laptop computer, a desktop computer, a notebook, a workstation, a mainframe computer, a server, a network server, a tablet, a mobile phone, a robot and the like. In one implementation, the system 102 may be implemented in a cloud-based environment. According to embodiments of present disclosure, plurality of human resources 104 working on plurality of machines may be connected with the system 102 through a network 106. Examples of the plurality of machines may include, but are not limited to, a production server, an application server, a web server, a database server, a computer, a computing device, and a laptop, a portable computer, a personal digital assistant, a handheld device, and a workstation. Further, plurality of human resources may be a software developer or a software tester or any other human resource involved in a software project; Applicant states that a location can be a server in which an individual performs activities. Examiner notes that each human resource works in a different machine with their own application server. Therefore, based on broadest reasonable interpretation in light of the specification, Shukla et al. discloses a “to monitor the activities at multiple locations”); 
sending a second instruction to a second data monitor application to monitor the activities at the second location (Paragraph 0006, The processor may execute a set of instructions stored in the memory to receive historical performance data and profile data associated with a plurality of human resources involved in a software project; see Figure 1 and related text in Paragraph 0014, Referring to FIG. 1, a network implementation 100 of a system 102 for evaluating a human resource in a software development environment is illustrated, in accordance with an embodiment of the present subject matter. Although the present subject matter is explained considering that the system 102 is implemented as a software application on a server, it may be understood that the system 102 may also be implemented as a variety of computing systems, such as a laptop computer, a desktop computer, a notebook, a workstation, a mainframe computer, a server, a network server, a tablet, a mobile phone, a robot and the like. In one implementation, the system 102 may be implemented in a cloud-based environment. According to embodiments of present disclosure, plurality of human resources 104 working on plurality of machines may be connected with the system 102 through a network 106. Examples of the plurality of machines may include, but are not limited to, a production server, an application server, a web server, a database server, a computer, a computing device, and a laptop, a portable computer, a personal digital assistant, a handheld device, and a workstation. Further, plurality of human resources may be a software developer or a software tester or any other human resource involved in a software project; Applicant states that a location can be a server in which an individual performs activities. Examiner notes that each human resource works in a different machine with their own application server. Therefore, based on broadest reasonable interpretation in light of the specification, Shukla et al. discloses a “to monitor the activities at multiple locations”); 
receiving first data gathered by the first data monitor application over a predetermined amount of time, the first data including first activities performed by a first subset of the plurality of individuals (see Figure 1 and related text in Paragraph 0006, In one implementation, a system for evaluating a human resource in a software development environment is disclosed. The system may comprise a processor and a memory coupled to the processor; Paragraph 0022, At first, a receiving module 210, of the system 102, may receive historical performance data and profile data associated with the plurality of human resources involved in the software project. The historical performance data and the profile data may be received from plurality of repositories like user profile system, Subversion (SVN) repository, defect repositories, and project tracking system. As can be seen from FIG. 3A, the historical performance data and profile data received from the multiple repositories in a form of raw data. From that raw data (i.e., the historical performance data and profile data), the extracting module 212, of the system 102, extracts a plurality of attributes corresponding to each human resource. The plurality of attributes extracted indicates personal, professional, and historical details of the human resource. For example, the plurality of attributes may comprise, but not limited to, total years of experience, years of experience relevant for the software project, code completion duration, number of defects fixed, number defects reported corresponding to the developed code, complexity, functional complexity, thousands of lines of code (KLOC), location of the human resource, self-assessment rating given by the human resource, a supervisor-rating given by a project-supervisor of the software project, and the like. Further, the plurality of attributes extracted may be stored in the human resource database 224 of the system 102. Further, since the human resources are in different categories like senior developers, junior developers, managers and the like, the system 102 may consider few specific attributes corresponding to each category of the human resource. These specific attributes may be same as of discussed above or may be different attributes. According to embodiments of present disclosure, few examples of these specific attributes corresponding to the categories of the human resources have been explained in subsequent paragraphs of the specification; Examiner interprets the senior developers as the first subset of the plurality of individuals); 
receiving second data gathered by the second data monitor application over the predetermined amount of time, the second data including second activities performed by a second subset of the plurality of individuals ((see Figure 1 and related text in Paragraph 0006, In one implementation, a system for evaluating a human resource in a software development environment is disclosed. The system may comprise a processor and a memory coupled to the processor; Paragraph 0022, At first, a receiving module 210, of the system 102, may receive historical performance data and profile data associated with the plurality of human resources involved in the software project. The historical performance data and the profile data may be received from plurality of repositories like user profile system, Subversion (SVN) repository, defect repositories, and project tracking system. As can be seen from FIG. 3A, the historical performance data and profile data received from the multiple repositories in a form of raw data. From that raw data (i.e., the historical performance data and profile data), the extracting module 212, of the system 102, extracts a plurality of attributes corresponding to each human resource. The plurality of attributes extracted indicates personal, professional, and historical details of the human resource. For example, the plurality of attributes may comprise, but not limited to, total years of experience, years of experience relevant for the software project, code completion duration, number of defects fixed, number defects reported corresponding to the developed code, complexity, functional complexity, thousands of lines of code (KLOC), location of the human resource, self-assessment rating given by the human resource, a supervisor-rating given by a project-supervisor of the software project, and the like. Further, the plurality of attributes extracted may be stored in the human resource database 224 of the system 102. Further, since the human resources are in different categories like senior developers, junior developers, managers and the like, the system 102 may consider few specific attributes corresponding to each category of the human resource. These specific attributes may be same as of discussed above or may be different attributes. According to embodiments of present disclosure, few examples of these specific attributes corresponding to the categories of the human resources have been explained in subsequent paragraphs of the specification; Examiner interprets the junior developers as the second subset of the plurality of individuals);
	filtering, based on one or more criteria, the first data and the second data to create filtered data (see Figure 1 and related text in Paragraph 0006, In one implementation, a system for evaluating a human resource in a software development environment is disclosed. The system may comprise a processor and a memory coupled to the processor; Paragraph 0022, At first, a receiving module 210, of the system 102, may receive historical performance data and profile data associated with the plurality of human resources involved in the software project. The historical performance data and the profile data may be received from plurality of repositories like user profile system, Subversion (SVN) repository, defect repositories, and project tracking system. As can be seen from FIG. 3A, the historical performance data and profile data received from the multiple repositories in a form of raw data. From that raw data (i.e., the historical performance data and profile data), the extracting module 212, of the system 102, extracts a plurality of attributes corresponding to each human resource. The plurality of attributes extracted indicates personal, professional, and historical details of the human resource. For example, the plurality of attributes may comprise, but not limited to, total years of experience, years of experience relevant for the software project, code completion duration, number of defects fixed, number defects reported corresponding to the developed code, complexity, functional complexity, thousands of lines of code (KLOC), location of the human resource, self-assessment rating given by the human resource, a supervisor-rating given by a project-supervisor of the software project, and the like. Further, the plurality of attributes extracted may be stored in the human resource database 224 of the system 102. Further, since the human resources are in different categories like senior developers, junior developers, managers and the like, the system 102 may consider few specific attributes corresponding to each category of the human resource. These specific attributes may be same as of discussed above or may be different attributes. According to embodiments of present disclosure, few examples of these specific attributes corresponding to the categories of the human resources have been explained in subsequent paragraphs of the specification; Examiner notes that specific attributes can be extracted from the database. Therefore, Shukla et al. is filtering the data because is only extracting specific attributes corresponding to each human resource or to each category of the human resource), the filtered data including a plurality of metrics, each metric having a corresponding weight selected based at least in part on a job function associated with a particular individual of the plurality of individuals (Paragraph 0023, In one example, for grading Software developer (i.e., a human resource) in software development life cycles (SDLC), the specific attributes may also be used, apart from the plurality of attributes discussed above. These specific attributes may comprise, but not limited to, location of the Software developer, impact of the Software developer's co-location, Software developer's overall experience, Software developer relevant domain experience, Software developer's product experience, prior rating (s) associated with the Software developer, complexity estimates (such as function point of the features), change of function point from previous release to current release, number of files changed, average file complexity, function complexity, class complexity, number of lines of code changed, defect related metrics (such as count of defects fixed by a developer per release), defect categories (design, coding, testing etc), ownership of the defect, defect injection information, defect type (internal or customer reported), age of the defect, type of work (i.e., change request, new features added), time taken per fix/check-in and Industry/company base line effort as reference, productivity metric and the like; Paragraph 0025, Similarly, for grading Software tester (i.e., a human resource) in software development life cycles (SDLC), specific attributes may also be used, apart from the plurality of attributes discussed above. These specific attributes may comprise, but not limited to, location of the Software tester, impact of the Software tester's co-location, Software tester's overall experience, Software tester's relevant domain experience, Software tester's product experience, Software tester's rating, test case review activity including the complexity of test case, time taken for developing of the test cases, percentage of requirements covered by developed test case and quality of test cases. These specific attributes further includes the following attributes. Test bed creation review activity including the complexity of test bed, total time taken for test bed creation, type of test bed (new or update) and quality of test bed. Trouble shooting (TS) review activity which includes the complexity of TS), total time taken for trouble shooting, test bed and feature quality of TS. Test script development (TSD) review activity which includes the complexity of Test scripts, type of test scripts (new creation or modification of existing) and the quality of test scripts. Defect filing (DF) review activity which includes the test bed, test executed map, severity and feature mapped test case, defect re-open and the quality of DF. According to embodiments of present disclosure, few other matrices are included for review the activity of tester like, test process matrices, test product matrices, test efficiency matrices, test effort matrices and test product matrices. Test suite sufficiency, coverage and test data sufficiency are additional parameters extracted and used towards tester (i.e., the human resource) grading; Examiner notes that Shukla discloses different attributes based at least in part on a job function (e.g. time taken per fix for a junior developer and a senior developer). Applicant’s specification in paragraph 26 states that the weight may be a higher average time to resolve each issue for senior developers as compared to junior developers. Based on broadest reasonable interpretation in light of the specification, Shukla discloses a “weight” because the grading for a junior software developer is different than the grading of a senior developer); 
performing an analysis of the filtered data … (Paragraph 0021, Now referring to FIGS. 2 and 3A, 3B, 3C, 3D, system 102 is provided for evaluating plurality of human resources in a software development environment is explained in detail. Basically, the plurality of human resources is software developers, software testers, or any other person involved in a software project associated with software solution or a software product. The plurality of human resources has certain level of expertise and experience. Based on their expertise and the experience, they are deployed in the software project. Few of them are managers, senior developers, developers, junior developers, and so on. Each one of them has defined responsibilities and role based on which their performances are measured. Since, the responsibilities and the roles of the plurality of human resources are different, it is important to set or define parameters for evaluating the plurality of human resources. This is because, the senior developers and junior developers cannot be evaluated on same parameters. Thus to address this issue, the present disclosure provides the system and method for evaluating the plurality of human resources based on their skills, contributions, rating, experience, levels and many other computable and extractable parameters);
and creating, by the one or more processors and based on the analysis, a human resource evaluation of the particular individual (Paragraph 0023, In one example, for grading Software developer (i.e., a human resource) in software development life cycles (SDLC), the specific attributes may also be used, apart from the plurality of attributes discussed above), ...
Although Shukla et al. discloses all the limitations above and a human resource evaluation of the particular individual based on performance data of activities performed by a plurality of individuals (Paragraph 0023, grading software developer based on performance data), Shukla et al. does not specifically disclose performing an analysis of the performance data using a machine algorithm; and creating a human resource evaluation of a particular individual of the plurality of individuals, the human resources evaluation comprising a compensation recommendation.
However, Gupta et al. discloses filtering, based on the one or more criteria, the first data and the second data to create filtered data (Figure 3, item 320, Processor; Paragraph 0017, In another example, the cloud server may process a portion of the employee information. For example, the cloud server may identify, based on a set of filtering criteria, a subset of employees of interest when determining the at-risk employees and/or a subset of attributes of interest when determining the drivers of attrition. In this case, the cloud server may process employee information relating to the employees of interest, the subset of attributes, or the like. In this way, cloud server reduces processing and/or memory utilization relative to processing all employee information; Paragraph 0023, Furthermore, based on filtering data to identify data regarding a particular subset of employees (e.g., at-risk employees, managerial employees, etc.), the cloud server may reduce processing and/or memory utilization relative to utilizing data regarding all employees of the company), the filtered data including a plurality of metrics, each metric having a corresponding weight selected based at least in part on a job function associated with a particular individual of the plurality of individuals (Paragraph 0064, As shown in FIG. 5A, cloud server 220 causes user device 210 to display a user interface to receive employee information. Assume that a user inputs information identifying a data structure storing employee information. Cloud server 220 provides the employee information for display. For example, cloud server 220 provides employee identification information, salary information, training information, performance information, travel information, or the like. Assume that the user inputs information identifying a set of models to be utilized to identify the one or more at-risk employees (e.g., a heuristic model, a human resources model for engineering employees, etc.). Further assume that the user inputs information associated with selecting a portion of employees of a company from which to identify one or more at-risk employees. Cloud server 220 receives information identifying a set of employees to exclude from the portion of employees, such as employees associated with a tenure less than or equal to 4 months, employees with a peer group rating less than or equal to B−′, employees scheduled for retirement or managed attrition, temporary employees, contract employees, seasonal employees, or the like. Based on user interaction with a button, cloud server 220 is caused to determine a set of drivers of attrition based on the employee information; Examiner notes that each model includes a plurality of metrics (e.g. salary information, training information, performance information) for a particular subset of employees (e.g. management employees, engineering employees, legal employees, etc.); 
performing an analysis of the filtered data using a machine learning algorithm (Figure 3, item 320, Processor; Paragraph 0054, In some implementations, cloud server 220 may identify the likelihood of attrition for the particular employee based on a machine learning technique, a pattern matching technique, a heuristic technique, a human resources (i.e., partially manually generated) model, or the like. For example, cloud server 220 may utilize the machine learning technique to determine that a set of attributes of the particular employee (some of which are drivers of attrition) correspond to a particular likelihood of attrition); 
and creating, based on the analysis, a human resource evaluation of a particular individual of the plurality of individuals, the human resource evaluation comprising a compensation recommendation (Figure 3, item 320, Processor; Paragraph 0058, In some implementations, cloud server 220 may provide information identifying one or more recommendations for reducing a risk of attrition associated with an at-risk employee. For example, cloud server 220 may determine that a particular strategy (e.g., increasing salary, reducing employment hours, offering remote working capability, providing a gym membership, etc.), when applied to an employee associated with a particular driver of attrition (e.g., a particular grade in a performance evaluation) is associated with a particular reduction in the risk of attrition. In this way, cloud server 220 provides information identifying one or more strategies, which are customized for a particular employee, for reducing a risk of attrition with the particular employee, thereby saving costs relative to implementing the one or more strategies for all employees, for all at-risk employees, or the like; Paragraph 0059, In some implementations, cloud server 220 may provide information to a set of stakeholders associated with employee attrition. For example, cloud server 220 may automatically identify a particular stakeholder, such as an education manager associated with scheduling an educational program, a compensation manager associated with approving a salary increase, or the like. In this case, cloud server 220 may automatically provide a notification to the particular stakeholder identifying an at-risk employee and a corresponding recommendation (e.g., a recommended strategy) for reducing a risk of attrition. In some implementations, cloud server 220 may automatically implement the recommendation).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to use the first data and the second data gathered by the monitor applications, wherein the data is used to evaluate performance of the software developer of the invention of Shukla et al. to further incorporate a machine learning algorithm to evaluate the data of the invention of Gupta et al. because doing so would allow the method to utilize a machine learning technique to determine that a set of attributes of the particular employee (some of which are drivers of attrition, e.g. performance evaluation) correspond to a particular likelihood of attrition (see Gupta et al., Paragraph 0054). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claims 10 and 17 (Currently Amended), which are dependent of claims 8 and 15, the combination of Shukla et al. and Gupta et al. discloses all the limitations in claims 8 and 15. Shukla et al. further discloses wherein: the one or more criteria are selected based at least in part on the job function associated with the particular individual (see Figure 1 and related text in Paragraph 0006, In one implementation, a system for evaluating a human resource in a software development environment is disclosed. The system may comprise a processor and a memory coupled to the processor; Paragraph 0022, At first, a receiving module 210, of the system 102, may receive historical performance data and profile data associated with the plurality of human resources involved in the software project. The historical performance data and the profile data may be received from plurality of repositories like user profile system, Subversion (SVN) repository, defect repositories, and project tracking system. As can be seen from FIG. 3A, the historical performance data and profile data received from the multiple repositories in a form of raw data. From that raw data (i.e., the historical performance data and profile data), the extracting module 212, of the system 102, extracts a plurality of attributes corresponding to each human resource. The plurality of attributes extracted indicates personal, professional, and historical details of the human resource. For example, the plurality of attributes may comprise, but not limited to, total years of experience, years of experience relevant for the software project, code completion duration, number of defects fixed, number defects reported corresponding to the developed code, complexity, functional complexity, thousands of lines of code (KLOC), location of the human resource, self-assessment rating given by the human resource, a supervisor-rating given by a project-supervisor of the software project, and the like. Further, the plurality of attributes extracted may be stored in the human resource database 224 of the system 102. Further, since the human resources are in different categories like senior developers, junior developers, managers and the like, the system 102 may consider few specific attributes corresponding to each category of the human resource. These specific attributes may be same as of discussed above or may be different attributes. According to embodiments of present disclosure, few examples of these specific attributes corresponding to the categories of the human resources have been explained in subsequent paragraphs of the specification; Examiner notes that specific attributes can be extracted from the database. Therefore, Shukla et al. is filtering the data because is only extracting specific attributes corresponding to each human resource or to each category of the human resource).
Regarding claims 11 and 18 (Original), which are dependent of claims 8 and 15, the combination of Shukla et al. and Gupta et al. discloses all the limitations in claims 8 and 15. Shukla et al. further discloses wherein individual locations of the multiple locations host a code repository that provides version control, the code repository comprising at least one of: GitLab, GitHub, Azure DevOps Server, Apache Subversion (SVN), Jenkins, TeamCity, Octopus, Pivotal Tracker, Jira, or ServiceNow (see Figure 1 and related text in Paragraph 0006, In one implementation, a system for evaluating a human resource in a software development environment is disclosed. The system may comprise a processor and a memory coupled to the processor; Paragraph 0022, At first, a receiving module 210, of the system 102, may receive historical performance data and profile data associated with the plurality of human resources involved in the software project. The historical performance data and the profile data may be received from plurality of repositories like user profile system, Subversion (SVN) repository, defect repositories, and project tracking system. As can be seen from FIG. 3A, the historical performance data and profile data received from the multiple repositories in a form of raw data. From that raw data (i.e., the historical performance data and profile data), the extracting module 212, of the system 102, extracts a plurality of attributes corresponding to each human resource. The plurality of attributes extracted indicates personal, professional, and historical details of the human resource; It can be noted that the claim language is written in alternative form. The limitation taught by Shukla et al. is based on “SVN").
Regarding claim 13 (Original), which is dependent of claim 8, the combination of Shukla et al. and Gupta et al. discloses all the limitations in claim 8. The combination of Shukla et al. and Gupta et al. discloses compensation recommendation based on the performance data. 
Gupta et al. further discloses wherein the compensation recommendation comprises one of: providing an increase in salary; providing a bonus; or providing a promotion (Paragraph 0058, In some implementations, cloud server 220 may provide information identifying one or more recommendations for reducing a risk of attrition associated with an at-risk employee. For example, cloud server 220 may determine that a particular strategy (e.g., increasing salary, reducing employment hours, offering remote working capability, providing a gym membership, etc.), when applied to an employee associated with a particular driver of attrition (e.g., a particular grade in a performance evaluation) is associated with a particular reduction in the risk of attrition. In this way, cloud server 220 provides information identifying one or more strategies, which are customized for a particular employee, for reducing a risk of attrition with the particular employee, thereby saving costs relative to implementing the one or more strategies for all employees, for all at-risk employees, or the like; Paragraph 0059, In some implementations, cloud server 220 may provide information to a set of stakeholders associated with employee attrition. For example, cloud server 220 may automatically identify a particular stakeholder, such as an education manager associated with scheduling an educational program, a compensation manager associated with approving a salary increase, or the like. In this case, cloud server 220 may automatically provide a notification to the particular stakeholder identifying an at-risk employee and a corresponding recommendation (e.g., a recommended strategy) for reducing a risk of attrition. In some implementations, cloud server 220 may automatically implement the recommendation; It can be noted that the claim language is written in alternative form.  The limitation taught by Gupta et al. is based on “providing an increase in salary").
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the compensation recommendation of the invention of Shukla et al. and Gupta et al. to further specify wherein compensation recommendation comprises providing an increase in salary of the invention of Gupta et al. because doing so would allow the method to determine that a particular strategy (e.g., increasing salary, reducing employment hours, offering remote working capability, providing a gym membership, etc.), when applied to an employee associated with a particular driver of attrition (e.g., a particular grade in a performance evaluation) is associated with a particular reduction in the risk of attrition (see Gupta et al., Paragraph 0058). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 14 (Original), which is dependent of claim 8, the combination of Shukla et al. and Gupta et al. discloses all the limitations in claim 8. The combination of Shukla et al. and Gupta et al. discloses a human resource evaluation of a particular individual of the plurality of individuals.
Gupta et al. further discloses wherein the human resources evaluation further comprises: a prediction that the particular individual will leave a current job in the organization (Paragraph 0054, In some implementations, cloud server 220 may identify the likelihood of attrition for the particular employee based on a machine learning technique, a pattern matching technique, a heuristic technique, a human resources (i.e., partially manually generated) model, or the like. For example, cloud server 220 may utilize the machine learning technique to determine that a set of attributes of the particular employee (some of which are drivers of attrition) correspond to a particular likelihood of attrition).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the human resources evaluation of the invention of Shukla et al. and Gupta et al. to further specify wherein the human resources evaluation comprises a prediction that the particular individual will leave a current job in the organization of the invention of Gupta et al. because doing so would allow the method to determine that a set of attributes of the particular employee (some of which are drivers of attrition) correspond to a particular likelihood of attrition (see Gupta et al., Paragraph 0054). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 20 (Original), which is dependent of claim 15, the combination of Shukla et al. and Gupta et al. discloses all the limitations in claim 15. The combination of Shukla et al. and Gupta et al. discloses compensation recommendation based on the performance data and a human resource evaluation of a particular individual of the plurality of individuals. 
Gupta et al. further discloses wherein the compensation recommendation comprises one of: providing an increase in salary; providing a bonus; or providing a promotion (Paragraph 0058, In some implementations, cloud server 220 may provide information identifying one or more recommendations for reducing a risk of attrition associated with an at-risk employee. For example, cloud server 220 may determine that a particular strategy (e.g., increasing salary, reducing employment hours, offering remote working capability, providing a gym membership, etc.), when applied to an employee associated with a particular driver of attrition (e.g., a particular grade in a performance evaluation) is associated with a particular reduction in the risk of attrition. In this way, cloud server 220 provides information identifying one or more strategies, which are customized for a particular employee, for reducing a risk of attrition with the particular employee, thereby saving costs relative to implementing the one or more strategies for all employees, for all at-risk employees, or the like; Paragraph 0059, In some implementations, cloud server 220 may provide information to a set of stakeholders associated with employee attrition. For example, cloud server 220 may automatically identify a particular stakeholder, such as an education manager associated with scheduling an educational program, a compensation manager associated with approving a salary increase, or the like. In this case, cloud server 220 may automatically provide a notification to the particular stakeholder identifying an at-risk employee and a corresponding recommendation (e.g., a recommended strategy) for reducing a risk of attrition. In some implementations, cloud server 220 may automatically implement the recommendation; It can be noted that the claim language is written in alternative form.  The limitation taught by Gupta et al. is based on “providing an increase in salary");
and the human resources evaluation further comprises: a prediction that the particular individual will leave a current job in the organization (Paragraph 0054, In some implementations, cloud server 220 may identify the likelihood of attrition for the particular employee based on a machine learning technique, a pattern matching technique, a heuristic technique, a human resources (i.e., partially manually generated) model, or the like. For example, cloud server 220 may utilize the machine learning technique to determine that a set of attributes of the particular employee (some of which are drivers of attrition) correspond to a particular likelihood of attrition).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the compensation recommendation of the invention of Shukla et al. and Gupta et al. to further specify wherein compensation recommendation comprises providing an increase in salary of the invention of Gupta et al. because doing so would allow the method to determine that a particular strategy (e.g., increasing salary, reducing employment hours, offering remote working capability, providing a gym membership, etc.), when applied to an employee associated with a particular driver of attrition (e.g., a particular grade in a performance evaluation) is associated with a particular reduction in the risk of attrition (see Gupta et al., Paragraph 0058). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shukla et al. (US 2017/0060578 A1), in view of Gupta et al. (US 2017/0103366 A1), in further view of Zhao et al (Zhao, Yue, Maciej K. Hryniewicki, Francesca Cheng, Boyang Fu, and Xiaoyu Zhu. "Employee turnover prediction with machine learning: A reliable approach." In Proceedings of SAI intelligent systems conference, pp. 737-758. Springer, Cham, 2018). 
Regarding claims 9 and 16 (Original), which are dependent of claims 8 and 15, the combination of Shukla et al. and Gupta et al. discloses all the limitations in claims 8 and 15. Shukla et al. discloses receiving performance data of activities performed by a plurality of individuals and analyzing the data to create productivity metrics (Paragraph 0023). Further, Gupta et al. discloses analyzing employee data using machine learning (Paragraph 0054), wherein the particular employee is associated with a likelihood of attrition that satisfies a threshold (Paragraph 0005). Although the combination of Shukla et al. and Gupta et al. discloses performing an analysis of employee data using machine learning algorithms, wherein the particular employee is associated with a likelihood of attrition that satisfies a threshold, the combination of Shukla et al. and Gupta et al. does not specifically disclose wherein: the machine learning algorithm comprises an artificial neural network and a logistic sigmoid function.
	However, Zhao et al. discloses wherein: the machine learning algorithm comprises an artificial neural network and a logistic sigmoid function (Page 7, 2.7 Neural Networks, Neural networks, also known as multi-layer perceptron, are designed to simulate the operations of the human nervous system. The simplest form of a neural network is a single perceptron. Essential elements for a perceptron are input values, associated weights, bias, activation functions and a computer output. Commonly used activation functions include the sigmoid, hyperbolic tangent (Tanh) and rectified linear units (ReLU). A neural network may contain more than one layer between input and output to handle complex problems. This sophisticated structure of neural networks makes it a universal approximation tool which could model any smooth function to any desired level of accuracy, given enough hidden units [20]. One can extend the model to become deep with more advantages [20], in what is commonly referred to as deep learning. Due to the rapid development of hardware and the continuous exploration of backpropagation techniques, neural networks are currently the most heavily researched topic in machine learning).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify analyzing data using machine learning of the invention of Shukla et al. and Gupta et al. to further incorporate wherein the machine learning algorithm comprises an artificial neural network and a logistic sigmoid function of the invention of Zhao et al. because doing so would allow the method to predict employee turnover using neural network and use a sigmoid function as an activation function (see Zhao et al., Abstract & 2.7 Neural Network). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shukla et al. (US 2017/0060578 A1), in view of Gupta et al. (US 2017/0103366 A1), in further view of Burns et al (US 2018/0349135 A1), and Biddle et al. (US 2018/0129483 A1). 
Regarding claims 12 and 19 (Original), which are dependent of claims 8 and 15, the combination of Shukla et al. and Gupta et al. discloses all the limitations in claims 8 and 15. Shukla et al. further discloses wherein the activities comprise: how many lines of code are committed (Paragraph 0023, In one example, for grading Software developer (i.e., a human resource) in software development life cycles (SDLC), the specific attributes may also be used, apart from the plurality of attributes discussed above. These specific attributes may comprise, but not limited to, location of the Software developer, impact of the Software developer's co-location, Software developer's overall experience, Software developer relevant domain experience, Software developer's product experience, prior rating (s) associated with the Software developer, complexity estimates (such as function point of the features), change of function point from previous release to current release, number of files changed, average file complexity, function complexity, class complexity, number of lines of code changed, defect related metrics (such as count of defects fixed by a developer per release), defect categories (design, coding, testing etc), ownership of the defect, defect injection information, defect type (internal or customer reported), age of the defect, type of work (i.e., change request, new features added), time taken per fix/check-in and Industry/company base line effort as reference, productivity metric and the like); 
…; 
how many issues are caused by the code (Paragraph 0023, In one example, for grading Software developer (i.e., a human resource) in software development life cycles (SDLC), the specific attributes may also be used, apart from the plurality of attributes discussed above. These specific attributes may comprise, but not limited to, location of the Software developer, impact of the Software developer's co-location, Software developer's overall experience, Software developer relevant domain experience, Software developer's product experience, prior rating (s) associated with the Software developer, complexity estimates (such as function point of the features), change of function point from previous release to current release, number of files changed, average file complexity, function complexity, class complexity, number of lines of code changed, defect related metrics (such as count of defects fixed by a developer per release), defect categories (design, coding, testing etc), ownership of the defect, defect injection information, defect type (internal or customer reported), age of the defect, type of work (i.e., change request, new features added), time taken per fix/check-in and Industry/company base line effort as reference, productivity metric and the like); 
an amount time taken to resolve each issue caused by the code (Paragraph 0023, In one example, for grading Software developer (i.e., a human resource) in software development life cycles (SDLC), the specific attributes may also be used, apart from the plurality of attributes discussed above. These specific attributes may comprise, but not limited to, location of the Software developer, impact of the Software developer's co-location, Software developer's overall experience, Software developer relevant domain experience, Software developer's product experience, prior rating (s) associated with the Software developer, complexity estimates (such as function point of the features), change of function point from previous release to current release, number of files changed, average file complexity, function complexity, class complexity, number of lines of code changed, defect related metrics (such as count of defects fixed by a developer per release), defect categories (design, coding, testing etc), ownership of the defect, defect injection information, defect type (internal or customer reported), age of the defect, type of work (i.e., change request, new features added), time taken per fix/check-in and Industry/company base line effort as reference, productivity metric and the like); 
...
Although Shukla et al. discloses all the limitations above and software productivity metrics, the combination of Shukla et al., Gupta et al., and Perumalla et al. does not specifically disclose a difference between a deadline associated with the code and a time the code was committed; how frequently the code is committed to a master branch; how many builds are completed; a success rate of completed builds; a percentage of code the particular individual contributed to a master branch; and a success rate of each commit.
	However, Burns et al. discloses a difference between a deadline associated with the code and a time the code was committed (Paragraph 0070, In some embodiments and referring also to the example of FIG. 12, software development process 10 may define 212 one or more of a lower control limit and an upper control limit based upon, at least in part, historical software development project data. In some embodiments, a lower control limit and/or an upper control limit may be defined 212 for each control chart (as shown in FIG. 12). For example, software development process 10 may define a process performance baseline (PPB). In some embodiments, a PPB may be a documented characterization of the actual results achieved by following a process. Process performance baselines are derived by analyzing the collected measures of historical, completed projects in the organization to establish a distribution and range of results that characterize the expected performance for selected processes when used on an active project in the organization. In some embodiments, PPBs may be used by software development process 10 as a benchmark for comparing actual process performance against expected process performance; Paragraph 0072, Software development process 10 may quantitatively analyze the historical project data in accordance with the project life cycle phases of requirements, development, testing and documentation using statistical methods resulting in data tables and control charts. In some embodiments, this methodology may use statistical analysis to calculate central tendencies (i.e., average or mean value) and variation (i.e., upper and lower control limits) in performance)); 
and a success rate of each commit (Paragraph 0075, Using the PPB historical averages, upper, and lower control limits along with user-entered data, software development process 10 may statistically predict or estimate results or outcomes of certain agile software development metrics (e.g., one or more development factors) whereby the user (e.g., project manager) can use for planning, with a level of confidence set by the user (e.g., project manager) (e.g., 80% or 90% certainty), by which the project will successfully complete. In some embodiments, these results or outcomes for the one or more development factors estimated to complete the software development project may include the total points the user (e.g., project manager) should plan the project to include, including points associated with the requirements, the number of defects expected to be created and points associated with those defects. In addition, the user (e.g., project manager) may perform “what if” analyses to determine how the results if e.g., the staffing mix is changed (e.g., adding a developer), e.g., the requirements mix is different (e.g., if some of the medium complexity requirements should be classified as high complexity), and/or if the user (e.g., project manager) wants to push the team to achieve higher velocities during the sprints (e.g., to try to finish earlier)).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the software productivity metrics of the invention of Shukla et al. to further incorporate additional software productivity metrics of the invention of Burns et al. because doing so would allow the method to use historical software development project data to define a process performance baseline, which may be used as a benchmark for comparing actual process performance against expected process performance  (see Burns et al., Paragraph 0070). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Although Shukla et al. and Burns et al. discloses all the limitations above and software productivity metrics, the combination of Shukla et al., Gupta et al., Perumalla et al., and Burns et al. does not specifically disclose how frequently the code is committed to a master branch; how many builds are completed; a success rate of completed builds; and a percentage of code the particular individual contributed to a master branch.
However, Biddle et al. discloses how frequently the code is committed to a master branch (US Publication 20150143335 to Jain et al. describes another tool provided at a source control system that performs steps of analyzing the source code itself and collecting, for a particular file, “code coverage information” comprising “complexity of code, line and branch coverage, “source code violation information” comprising “common programming mistakes and bugs . . . like unused variables, unnecessary object creation, possible null pointer exceptions, dead code, duplicate codes and overcomplicated expressions” identified by a “source code analyzer module 102” searching the source code contents and identifying common bugs, and “source code commit information comprising a committed information of plurality of files within specific time period, a user information of committed plurality of files, a revision change information of lines for each of the plurality of files and a defect information of committed plurality of files.” US Publication 20150143335 collects the “code coverage information”, “source code violation information”, and “source code commit information” for a particular file and publishes the log of information for the particular file in a report. However, Jain et al.'s log of additional information collected about a particular file committed to source code, collected from the contents of that source code alone, does not provide developers with a full understanding of the sensitivity of a file to cause breaks in a particular software build, where some software builds may have files that are heavily edited, but do not cause the build to break and other software build may have files where a single line edit in the file may cause the software build to break. In addition, Jain's log of additional information about a particular file committed to source code does not provide developers with a real-time analysis and assessment of the sensitivity, of a file that causes a break to a particular software build, to cause further breaks in the software build. In addition, US Publication 20150143335 is limited to collecting information about the contents of the source code committed, which does not provide any information about the relative experience level of the developer editing the file, which impacts the contents of the particular file committed); 
how many builds are completed; a success rate of completed builds (Paragraph 0008, In one or more embodiments, a method is directed to, identifying, by a computer system, a selection of one or more files for a project plan for a software build. The method is directed to accessing, by the computer system, a historical assessment of one or more developers available during a build timeline for the project plan, the historical assessment comprising an assessment value calculated from one or more previously evaluated sensitivity ratings from one or more previously edited files by the one or more developers of one or more previous software builds. The method is directed to assigning, by the computer system, an optimized selection of the one or more developers to each of the selection of one or more files based on the historical assessment. The method is directed to outputting, by the computer system, the optimized selection of the one or more developers for each of the selection of one or more files in the project plan for the software build. One advantage of accessing a historical assessment of one or more developers available during a build timeline for the project plan, the historical assessment comprising an assessment value calculated from one or more previously evaluated sensitivity ratings from one or more previously edited files by the one or more developers of one or more previous software builds, is that the historical assessment of a particular developer reflects an analysis of the developer's relative level of experience with breaks while editing one or more previous software builds, that provides the project planner with more information about the developer's experience than is provided merely by an identifier of one or more previous software builds that a developer has edited files within. In addition, one advantage of assigning an optimized selection of the one or more developers to each of the selection of one or more files based on the historical assessment is that scheduling of developers for a project plan is automated and optimized to match developers with files within a project plan based on the historical assessments to minimize the amount of project planning time spent evaluating which developers to assign to program files during project planning and optimize the matching of developers with more experience minimizing breaks while editing files in previous software builds with files in the current project plan that may be more sensitive to breaks); 
a percentage of code the particular individual contributed to a master branch; and a success rate of each commit (US Publication 20150143335 to Jain et al. describes another tool provided at a source control system that performs steps of analyzing the source code itself and collecting, for a particular file, “code coverage information” comprising “complexity of code, line and branch coverage, “source code violation information” comprising “common programming mistakes and bugs . . . like unused variables, unnecessary object creation, possible null pointer exceptions, dead code, duplicate codes and overcomplicated expressions” identified by a “source code analyzer module 102” searching the source code contents and identifying common bugs, and “source code commit information comprising a committed information of plurality of files within specific time period, a user information of committed plurality of files, a revision change information of lines for each of the plurality of files and a defect information of committed plurality of files.” US Publication 20150143335 collects the “code coverage information”, “source code violation information”, and “source code commit information” for a particular file and publishes the log of information for the particular file in a report. However, Jain et al.'s log of additional information collected about a particular file committed to source code, collected from the contents of that source code alone, does not provide developers with a full understanding of the sensitivity of a file to cause breaks in a particular software build, where some software builds may have files that are heavily edited, but do not cause the build to break and other software build may have files where a single line edit in the file may cause the software build to break. In addition, Jain's log of additional information about a particular file committed to source code does not provide developers with a real-time analysis and assessment of the sensitivity, of a file that causes a break to a particular software build, to cause further breaks in the software build. In addition, US Publication 20150143335 is limited to collecting information about the contents of the source code committed, which does not provide any information about the relative experience level of the developer editing the file, which impacts the contents of the particular file committed).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the software productivity metrics of the invention of Shukla et al. and Burns et al. to further incorporate additional software productivity metrics of the invention of Biddle et al. because doing so would allow the method to optimize selection of the one or more developers to each of the selection of one or more files based on the historical assessment of one or more previous software builds (see Biddle et al., Paragraph 0008). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJORIE PUJOLS-CRUZ whose telephone number is (571)272-4668. The examiner can normally be reached Mon-Thru 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia H Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P./Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624